



Exhibit 10.1




SALE AGREEMENT
by and between
EQC Operating Trust, a Maryland real estate investment trust
and
EQC TRS, Inc., a Delaware corporation,
collectively, Seller,
and
Silverstein/Arden 1735 Market Holdco LP, a Delaware limited partnership,
Purchaser




Dated: January 29, 2019







--------------------------------------------------------------------------------






SALE AGREEMENT


THIS SALE AGREEMENT (this “Agreement”) is made effective as of January 29, 2019
(the “Effective Date”), by and among EQC Operating Trust, a Maryland real estate
investment trust (“Trust”), and EQC TRS, Inc., a Delaware corporation (“TRS
Inc.”; together with Trust, “Seller”), and Silverstein/Arden 1735 Market Holdco
LP, a Delaware limited partnership (“Purchaser”).
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser, intending to be legally bound, agree
as follows:
1.PURCHASE AND SALE. Subject to and in accordance with the terms and conditions
set forth in this Agreement, Purchaser shall purchase from Seller and Seller
shall sell to Purchaser the following membership interests owned by Seller (the
“Membership Interests”): Trust’s 99.75% membership interest in Nine Penn Owner
and TRS Inc.’s 0.25% membership interest in Nine Penn Owner. Certain capitalized
terms used in this Agreement shall have the meaning ascribed to such terms in
Schedule 1 attached to this Agreement or in Section 1 of the Company Disclosure
Letter hereinafter defined.
2.    PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller
for the Membership Interests is Four Hundred Fifty-One Million Six Hundred
Thousand and No/100 Dollars ($451,600,000.00) (the “Purchase Price”).
2.1    Earnest Money. Within one (1) Business Day (as defined in Section 11.4)
of the Effective Date, Purchaser shall deliver to the Escrow Agent identified in
the letter of even date herewith from Seller to Purchaser and countersigned by
Purchaser (the “Company Disclosure Letter”) the sum of Ten Million and No/100
Dollars ($10,000,000.00) (together with any interest earned thereon and net of
investment costs, the “Earnest Money”) to be received pursuant to the Escrow
Agreement attached to the Company Disclosure Letter as Exhibit E, which shall be
executed by Purchaser and Seller concurrently with the execution of this
Agreement. The Earnest Money shall be invested as Seller and Purchaser so
direct. Any and all interest earned on the Earnest Money shall be reported to
Purchaser’s federal tax identification number. Except as expressly set forth
herein to the contrary, the Earnest Money is nonrefundable, provided that if the
transaction closes in accordance with the terms of this Agreement, then Escrow
Agent shall deliver the Earnest Money to Seller at Closing as payment toward the
Purchase Price. In all other events, the Earnest Money shall be applied as set
forth in this Agreement.
2.2    Cash Balance. At Closing, Purchaser shall pay to Seller the Purchase
Price, less the Earnest Money, plus or minus the prorations described in this
Agreement (such amount, as adjusted, being referred to as the “Cash Balance”).
Purchaser shall pay the Cash Balance by federal funds wire transferred to an
account designated by Seller in writing.
3.    EVIDENCE OF TITLE.


1





--------------------------------------------------------------------------------





3.1    Matters Before the Objection Date. Seller has delivered to Purchaser:
(a) a current commitment for an ALTA Owner’s Title Insurance Policy (the “Title
Commitment”), in the amount of the Purchase Price, issued by the Title Company
identified in the Company Disclosure Letter (in its capacity as title insurer,
“Title Insurer”); (b) available copies of all title exception documents referred
to in the Title Commitment, and (c) a survey of the Real Property and the
Improvements (“Survey”). At Closing, Purchaser may cause the Title Commitment
and Survey to be updated for purposes of issuance of an ALTA Owner’s Policy of
Title Insurance (the “Owner’s Policy”) insuring Nine Penn Owner’s fee simple
title to the Real Property and the Improvements, subject only to the Permitted
Exceptions, in the full amount of the Purchase Price. If the Title Commitment
(or an update of the Title Commitment) or Survey (or an update of the Survey)
discloses exceptions or matters other than those Permitted Exceptions which are
listed on Exhibit F of the Company Disclosure Letter, then, prior to 5:00 p.m.
Chicago time on January 24, 2019 (the “Objection Period”), Purchaser may notify
Seller in writing of any such exceptions or matters to which it objects
(“Objection Notice”). Subject to Section 3.3, any exceptions or matters
disclosed on the Title Commitment or the Survey delivered to Purchaser prior to
the expiration of the Objection Period and not objected to by Purchaser within
the Objection Period shall, together with the exceptions set forth on Exhibit F
of the Company Disclosure Letter, be “Permitted Exceptions”. Subject to Section
3.3, if Purchaser does not give notice of any objections to Seller within the
Objection Period, Purchaser shall be deemed to have approved the title as shown
in the Title Commitment as of the expiration of the Objection Period, and all
matters shown on the Survey as of the expiration of the Objection Period, and
any such exceptions or matters shall be “Permitted Exceptions”. If Purchaser
delivers an Objection Notice within the Objection Period, Seller shall have
until the date that is two (2) Business Days after Seller’s receipt of the
Objection Notice to provide written notice to Purchaser (“Seller’s Response”)
specifying whether or not Seller elects, by the Closing Date, to cause Title
Insurer to remove or endorse over matters or exceptions to which Purchaser has
validly objected in its Objection Notice. If Seller fails to provide Seller’s
Response within such two (2) Business Day period, Seller will be deemed to have
elected not to cause Title Insurer to remove or endorse over such matters or
exceptions. If Seller elects, or is deemed to have elected, not to cause Title
Insurer to remove or endorse over one or more matters or exceptions to which
Purchaser has objected in its Objection Notice, then, on or before the
expiration of the Due Diligence Period, Purchaser shall deliver Seller written
notice that Purchaser has elected to either (1) waive the matters or exceptions
which Seller has elected, or been deemed to have elected, not to cause Title
Insurer to remove or endorse over (in which event such matters or exceptions
shall be Permitted Exceptions and Purchaser will close in accordance with the
terms of this Agreement), or (2) terminate this Agreement, in which event the
Earnest Money shall be returned to Purchaser, at which time this Agreement
shall, without further action of the parties, terminate and become null and void
and neither party shall have any further rights or obligations under this
Agreement, except for those which expressly survive termination of this
Agreement. Further, if Seller elects to cause Title Insurer to remove or endorse
over any matters or exceptions and fails to do so on or before the Closing Date
(provided that Seller may extend the Closing Date for such period as shall be
reasonably required to cause Title Insurer to remove or endorse over such
matters and exceptions (but not exceeding


2





--------------------------------------------------------------------------------





thirty (30) days)), Purchaser shall have the option, as its sole and exclusive
remedy, to either (i) waive the unsatisfied objections (in which event such
matters or exceptions shall be Permitted Exceptions) and close, or (ii)
terminate this Agreement, in which event the Earnest Money shall be returned to
Purchaser (and, promptly after Seller’s receipt of invoices and reasonable
documentation showing the cost of Purchaser’s due diligence and copies of any
reports received by Purchaser, Purchaser shall have the right to reimbursement
for its documented actual out-of-pocket costs and expenses paid to third parties
unrelated to Purchaser (including reasonable attorneys’ fees) and incurred in
connection with this Agreement and the transaction contemplated hereby to the
date of termination in an amount not to exceed $400,000 (collectively, the
“Pursuit Costs”)), at which time this Agreement shall, without further action of
the parties, terminate and become null and void and neither party shall have any
further rights or obligations under this Agreement, except for those which
expressly survive termination of this Agreement. If Purchaser does not elect to
terminate this Agreement, Purchaser shall consummate the Closing and accept
title to the Property subject to all such exceptions and matters (in which
event, all such exceptions and matters shall be deemed Permitted Exceptions).
Notwithstanding anything to the contrary contained in this Section 3.1, by
executing and delivering this Agreement, Purchaser acknowledges and agrees that
Purchaser has elected to waive the matters or exceptions which Seller has
elected, or been deemed to have elected, not to cause Title Insurer to remove or
endorse over and, in accordance with clause (1) above, such matters or
exceptions shall be Permitted Exceptions.
3.2    Matters After the Objection Date. Between the expiration of the Objection
Period and the Closing Date, Purchaser may notify Seller in writing (the “Gap
Notice”) of Purchaser’s objections to any exceptions to title that (i)
materially and adversely affect Purchaser or the Property, and (ii) were not
disclosed by the Title Commitment (or an update thereto received by Purchaser
prior to expiration of the Objection Period) (it being acknowledged and agreed
that the items set forth on Exhibit F of the Company Disclosure Letter shall in
no way limit Purchaser’s right to object to any exceptions to title that satisfy
clauses (i) and (ii) above); provided, however, Purchaser must notify Seller of
each such objection within three (3) Business Days after receiving written
notice from Title Insurer of the existence of same (but in no event later than
noon Central Time on the Closing Date); provided, further, however, in no event
shall a Gap Notice include any objection to any exception to title related to
the Easement Agreement or the depiction of the Easement Agreement on the Survey
or any update of the Survey. If Purchaser delivers a Gap Notice to Seller,
Purchaser and Seller shall have the same rights and obligations with respect to
the objections contained within the Gap Notice as with respect to the objections
made, if any, prior to the expiration of the Objection Period pursuant to
Section 3.1, except that (i) Seller shall issue Seller’s Response to the Gap
Notice within three (3) Business Days after receiving the Gap Notice and, if
Seller either elects or is deemed to have elected not to cause Title Insurer to
remove or endorse over any exception(s) raised in the Gap Notice, Purchaser
shall either waive such exception(s) or terminate this Agreement as contemplated
by clauses (1) and (2) of Section 3.1 above prior to the date that is two (2)
Business Days after Purchaser’s receipt of Seller’s Response to the Gap Notice
(or, if Seller’s Response to the Gap Notice is not timely delivered, the
expiration of the time permitted for Seller to issue Seller’s


3





--------------------------------------------------------------------------------





Response to the Gap Notice) (the “Gap Notice Response Period”), and (ii) the
Closing Date shall be automatically extended until the expiration of the Gap
Notice Response Period if such period extends beyond the Closing Date.
Notwithstanding the foregoing, if any new exceptions to, or matters affecting,
title arise as a result of a breach by Seller of the terms of this Agreement and
Seller elects not to or fails to cause Title Insurer to remove or endorse over
any exception(s) raised in the Gap Notice, then, in addition to the above, the
provisions of Section 7.1 shall apply.
3.3    Voluntary Liens. Notwithstanding anything to the contrary contained
herein, Seller shall cause all Voluntary Liens to be fully satisfied, released,
removed and discharged of record on or prior to the Closing Date at Seller’s
sole cost and expense, and may be paid from proceeds of Closing. The term
“Voluntary Lien” as used herein shall mean a lien or encumbrance affecting the
Property and/or the Membership Interests that evidences or secures an
outstanding obligation of Nine Penn Owner or Seller under (a) any mortgage, deed
of trust, security agreement, financing statement, or any other instrument which
secures any monetary obligation of Nine Penn Owner or Seller and which was
granted to the beneficiary thereof by Seller or its affiliates to secure such
obligation, (b) any mechanic’s, materialman’s or other similar liens, which can
be fully and finally satisfied and discharged by the payment of a liquidated or
pre-determined sum to the beneficiary thereof and that, in each event, is
created by Seller or its affiliates, (iii) any lien for unpaid delinquent real
estate taxes affecting the Property or Taxes of Nine Penn Owner (other than
Taxes not yet due and payable), (iv) any lien securing an outstanding judgment
against Seller or its affiliates, (v) any other monetary lien created by Seller
or its affiliates that can be satisfied by the payment of a liquidated or
pre-determined sum, and (vi) any encumbrance voluntarily created or voluntarily
placed by Seller or its affiliates against the Property or the Membership
Interests from and after the date of the Title Commitment, which is not approved
by Purchaser. For greater certainty, all references to Seller’s affiliates under
this Section 3.3 shall include Nine Penn Owner.
4.    CLOSING. The payment of the Purchase Price, the transfer of the Membership
Interests, and the satisfaction of all other terms and conditions of the
transaction contemplated by this Agreement (the “Closing”) shall occur at noon
Chicago time on March 15, 2019 (such day being sometimes referred to as the
“Closing Date”), through escrow at the office of Title Insurer; provided that
Purchaser shall have the one-time right to extend the Closing Date to a date
that is on or before March 27, 2019 by written notice of its election to extend
delivered to Seller prior to 4:00 p.m. Chicago time on March 14, 2019, which
written notice shall (a) include the new Closing Date to which Closing is being
extended and (b) be effective to extend the Closing only if Seller receives
written confirmation from the Escrow Agent (which confirmation may be in the
form of an email) that Purchaser has delivered to Escrow Agent, prior to 4:00
p.m. Chicago time on March 14, 2019, an extension deposit in the amount of Five
Million Dollars ($5,000,000) (the “Extension Deposit”) to be held and applied as
Earnest Money (for clarification, the aggregate Earnest Money deposit following
Purchaser’s exercise of its extension right shall be Fifteen Million Dollars
($15,000,000)). If the date for Closing provided above falls on a day which is
not a Business Day, then the Closing Date will be the next Business Day.


4





--------------------------------------------------------------------------------





4.1    Seller’s Closing Deliveries. At Closing, Seller shall execute (as
necessary) and deliver to Purchaser (either through escrow or as otherwise
provided below) each of the documents described below: (i) an assignment of the
Membership Interests of Seller and the assumption thereof by Purchaser, in the
form attached hereto as Exhibit G (“Assignment of Membership Interests”),
executed by Seller; (ii) resignation letters from each officer, director and/or
manager of Nine Penn Owner, in each case effective as of the Closing Date, (iii)
one original notice letter to tenants, substantially in the form attached the
Company Disclosure Letter as Exhibit H; (iv) one original notice letter to each
vendor or contractor under an Assignable Service Contract or Assignable
Construction Contract, substantially in the form attached the Company Disclosure
Letter as Exhibit I; (v) Seller’s non-foreign affidavit, in the form attached
hereto as Exhibit J; (vi) one counterpart of the Joint Closing Statement (as
defined in Section 4.3 below); (vii) one counterpart of the final and
agreed-upon closing statement prepared by Escrow Agent (the “Escrow Agent’s
Closing Statement”); (viii) evidence of termination of (a) any existing master
property management agreement with Equity Commonwealth Management LLC, a
Delaware limited liability company (“EQC Management”), (b) any existing
sub-management agreement with the property management company identified in the
Company Disclosure Letter (“Property Manager”), (c) the Brokerage Agreements,
(d) all Service Contracts and Utility Agreements that Seller is required to
terminate pursuant to this Agreement, and (e) the amenities lease from Nine Penn
Owner, as landlord, and EQC Management, as tenant (unless Purchaser shall
provide to Seller written notice on or before five (5) days prior to the Closing
Date of Purchaser’s election to accept an assignment of such lease, in which
event Seller shall cause such lease to be assigned to Purchaser or its nominee
at Closing); (ix) a list of Protected Tenants (as defined in Section 4.3.7.2
below); (x) subject to Section 9.2 below, a certificate of Seller stating that
the representations and warranties made by Seller in Section 9.1 of this
Agreement are true and correct in all material respects as of the Closing; (xi)
a certification statement issued by the Philadelphia Department of Licenses and
Inspections; and (xii) an updated rent roll in the same form attached to this
Agreement dated no earlier than three (3) Business Days prior to Closing and
certified by Seller as the operational rent roll used by Nine Penn Owner in the
operation and management of the Property. The Joint Closing Statement and Escrow
Agent’s Closing Statement may be signed in facsimile or PDF counterparts on the
Closing Date. To the extent available, Seller shall leave all of the original
Leases, Assignable Service Contracts, keys, plans and specifications, licenses
and permits, and other books and records of Nine Penn Owner pertaining to the
Property at the Real Property. To the extent required by Title Insurer to issue
the Owner’s Policy, Seller agrees to deliver to Title Insurer (x) an owner’s
affidavit which shall be in a form acceptable to Title Insurer and Seller (and
shall be sufficient in order to cause the Title Insurer to issue a
non-imputation endorsement to the Owner’s Policy), and (y) evidence of Seller’s
organization, power and authority in form and content reasonably required by the
Title Insurer.
4.2    Purchaser’s Closing Deliveries. At Closing, Purchaser shall deliver or
cause to be delivered to Seller (i) executed counterparts of (a) the Assignment
of Membership Interests, (b) the Joint Closing Statement, (c) the Escrow Agent’s
Closing Statement, (ii) a certificate of Purchaser stating that the
representations and warranties made by Purchaser


5





--------------------------------------------------------------------------------





in Section 9.4 of this Agreement are true and correct in all material respects
as of the Closing; (iii) an executed, completed copy of each of the City of
Philadelphia Certificate of Transfer (Form 83-T-657) and the Pennsylvania
Department of Revenue Realty Transfer Tax Declaration of Acquisition (Form
Rev-1728) (collectively, the “Transfer Documents”), (iv) evidence of Purchaser’s
organization, power and authority as Title Insurer may reasonably request; and
(iv) the Cash Balance described in Section 2.2 above. At Closing, Purchaser
shall file and/or record, or cause the Title Company to file and/or record, the
Transfer Documents in the public office wherein filing and/or recording is
required by applicable law.
4.3    Closing Prorations and Adjustments. The provisions of this Section 4.3
shall survive the Closing. Seller shall prepare a statement of the prorations
and adjustments required by this Agreement (the “Joint Closing Statement”) and
submit it to Purchaser for approval at least two (2) Business Days prior to the
Closing Date. The items listed below are to be prorated or adjusted as of the
close of business on the Closing Date (it being understood that, for purposes of
prorations and adjustments, Seller shall be deemed the owner of the Membership
Interests on the day immediately preceding the Closing Date and Purchaser shall
be deemed the owner of the Membership Interests as of and from the day of the
Closing Date; provided, however, that in the event any of the Leases provide
that a tenant is to directly pay any of the expenses set forth below in this
Section 4.3 to a third party other than Nine Penn Owner, then such amount shall
not be prorated).
4.3.1    Taxes. Real estate taxes and assessments (which shall not include
Transfer Taxes, which are governed by Section 4.6 below, and shall not include
the City of Philadelphia use and occupancy tax (the “U&O Tax”), which is
governed by this Section 4.3.1 below) shall be prorated for the period for which
such taxes and assessments are payable (regardless of the period for which
assessed and assuming that any assessments payable in installments are paid in
installments) on the basis of the number of days in such period the Membership
Interests will have been owned by Seller and Purchaser, respectively (i.e. on a
cash, not an accrual, basis). If the tax bill payable during the tax year in
which Closing occurs is not available at Closing, then the proration shall be
made on the basis of the most recent ascertainable tax bill. Any real estate
taxes or assessments paid at or prior to Closing and during the tax year in
which Closing occurs shall be prorated based upon the amounts actually paid. If
real estate taxes and assessments payable during the tax year in which Closing
occurs have been determined but have not been paid before Closing, Seller shall
be charged and Purchaser credited at Closing with an amount equal to that
portion of such real estate taxes and assessments which relates to the period
before the date of Closing, and Purchaser shall cause Nine Penn Owner to pay the
real estate taxes and assessments prior to the same becoming delinquent. Any
Center City District Assessments shall be prorated in the same manner as the
real estate taxes and assessments set forth in this Section 4.3.1. The U&O Tax
shall not be prorated by the parties. Seller and Purchaser shall each be
responsible for remitting the U&O Tax to the applicable taxing authority that is
collected by such party for its period of ownership of Nine Penn Owner. Seller
shall file U&O Tax


6





--------------------------------------------------------------------------------





reports for the calendar month in which the Closing occurs and Purchaser shall
file any such reports thereafter.
4.3.2    Rent. To the extent collected by Nine Penn Owner prior to Closing, the
“minimum” or “base” rent paid by tenants under the Assignable Leases for the
calendar month in which the Closing occurs shall be prorated between Purchaser
and Seller on the basis of the number of days of such month the Membership
Interests will have been owned by Purchaser and Seller, respectively. At Closing
Purchaser shall receive a credit against the Purchase Price for all “minimum” or
“base” rent paid by tenants under the Assignable Leases for the period following
the calendar month in which the Closing occurs, to the extent collected by Nine
Penn Owner prior to Closing. There shall be no proration of any rent which is
delinquent as of the Closing Date. Rent collected on or after the Closing Date
shall be applied first to the month of Closing, then to any delinquency existing
for the period thereafter and then to any delinquency for the period prior to
Closing. Purchaser shall cause any rent applicable to the period prior to
Closing to be remitted to Seller if, as, and when collected by Purchaser. If
Seller receives any rent following Closing, then Seller shall cause any rent
applicable to the period following Closing to be remitted to Purchaser if, as,
and when collected by Seller. At Closing, Seller shall deliver to Purchaser a
schedule of all delinquent rent. In the event any delinquent rent is omitted
from such schedule, Seller shall not be deemed to have waived its rights to such
rent. Purchaser shall cause Nine Penn owner to include the amount of delinquent
rent in the first bills thereafter submitted to the tenants in question after
the Closing, and shall continue to do so for three (3) months thereafter.
Purchaser shall promptly deliver to Seller a copy of each such bill submitted to
tenants. After such three (3) month period following Closing, Purchaser will
cause Nine Penn Owner to use commercially reasonable efforts to pursue remedies
directly against delinquent tenants, but shall in no event be obligated to sue
to evict or otherwise dispossess such tenants and shall not be required to
continue to pursue such remedies against such tenants after the date that is
eighteen (18) months after the Closing Date. Any percentage rent collected in
connection with any Assignable Leases shall be prorated at Closing in the same
manner as “minimum” and “base” rent above but shall be subject to reproration
after the applicable lease year is over and total revenues and breakpoint have
been reconciled under the applicable Assignable Lease, with such revenues and
breakpoint allocated evenly over the year in which Closing occurs on a daily
basis and any amount payable from one party to the other shall be paid promptly
after such reconciliation is required under the applicable Assignable Lease.
4.3.3    Security Deposits. Purchaser shall receive a credit at Closing in the
amount of any unapplied refundable cash security deposits under the Assignable
Leases. Seller shall not apply any security deposits under the Assignable Leases
to any defaults by the tenant thereunder unless such tenant has vacated the
Property. In addition, Seller shall deliver to Purchaser at Closing any and all
letters of credit and other instruments held by Nine Penn Owner as security
deposits under Assignable Leases. To the extent required, Seller shall use
commercially reasonable


7





--------------------------------------------------------------------------------





efforts to assist Purchaser in obtaining any required amendments or
modifications to such letters of credit to reflect the transfer of Membership
Interests to Purchaser (e.g. change of address, substitution of acceptable
signatories) and, unless and until such modifications or amendments are
obtained, Seller shall provide assistance, to the extent necessary and at
Purchaser’s expense, in order to draw upon any such instrument and deliver the
proceeds thereof to Purchaser as and when requested by Purchaser in writing.
4.3.4    Utilities. Water, electric, telephone and all other utility and fuel
charges, fuel on hand (at cost plus sales tax), and any other payments to
utility companies shall be prorated. If possible, utility prorations will be
handled by final meter readings on the Closing Date. If final readings are not
possible, or if any such charges are not separately metered, such charges will
be prorated on a daily basis based on the most recent period for which actual
costs incurred are available. Seller shall receive a credit at Closing for any
utility deposits that exist as of the Closing Date, to the extent such utility
deposits remain in place following Closing for the benefit of Purchaser. Any
refund for overpayments of utilities relating to the period of time before
Closing shall be retained by Seller or remitted by Purchaser to Seller, as
applicable.
4.3.5    Service Contracts. Amounts due and prepayments under Assignable Service
Contracts (other than non-recurring, upfront payments made prior to Closing by
any vendor to Nine Penn Owner) shall be prorated.
4.3.6    Fees Payable. Fees related to licenses and permits that remain in place
following Closing for the benefit of Purchaser shall be prorated.
4.3.7    Tenant Inducement Costs, Leasing Commissions and Construction
Contracts.  
4.3.7.1    Purchaser shall be responsible for the payment of all of the
following Tenant Inducement Costs (as defined below): (a) those specifically
identified as Purchaser’s obligation on Exhibit K-1 of the Company Disclosure
Letter; (b) those payable under a New Lease entered into in accordance with
Section 9.3.1 below (in an amount equal to the amount of such costs prorated
over the term of such New Lease, with Seller being responsible only for the
portion of such costs based on the ratio of base rent payments received by Nine
Penn Owner through the Closing Date to the total base rent payable over the term
of such New Lease); and (c) those associated with existing Leases other than
with respect to the current terms of such existing Leases.
Seller shall be responsible for the payment of all Tenant Inducement Costs with
respect to the current term of all existing Leases and other than those for
which Purchaser is expressly responsible pursuant to Section 4.3.7.1 above.


8





--------------------------------------------------------------------------------





“Tenant Inducement Costs” means any amounts required under a Lease to be paid or
credited by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs
(other than those accruing as a result of a buyout option executed by Nine Penn
Owner after the Closing Date, which buyout costs shall be Purchaser’s sole and
exclusive responsibility), moving, design, refurbishment and club membership
allowances, but specifically excluding loss of income resulting from any free
rental period (it being agreed that Seller shall bear the loss resulting from
any free rental period until the Closing Date and that Purchaser shall bear such
loss from and after the Closing Date).
If, as of the Closing Date, Nine Penn Owner shall have paid or provided a credit
to the tenant for any Tenant Inducement Costs for which Purchaser is responsible
pursuant to this Section 4.3.7, Seller shall be credited with an amount equal to
such Tenant Inducement Costs. If, as of the Closing Date, Nine Penn Owner shall
not have paid or provided a credit to the tenant for any Tenant Inducement Costs
for which Seller is responsible in accordance with the provisions of this
Section 4.3.7, Purchaser shall be credited with an amount equal to such Tenant
Inducement Costs and Purchaser shall assume the obligation to pay or cause Nine
Penn Owner to pay the same.
4.3.7.2    Leasing Commissions. Purchaser shall be responsible for the payment
of all of the following leasing commissions: (a) those specifically identified
as Purchaser’s obligation on Exhibit K-2 of the Company Disclosure Letter; (b)
those paid or payable in connection with any New Lease entered into in
accordance with Section 9.3.1 below and not designated as Seller’s
responsibility in clause (ii) of the next paragraph; (c) to the extent not
described above, for any “Protected Tenant” who enters into a lease at the
Property following Closing, a commission to the listing broker under the
Brokerage Agreement (as defined below) calculated in accordance with the formula
set forth on Exhibit K-2 of the Company Disclosure Letter, and (d) those paid or
payable in connection with any existing Lease other than with respect to the
current terms of such existing Leases. “Protected Tenant” means any prospective
tenant, if such prospective tenant’s entry into a lease after Closing would
entitle the listing broker under the Brokerage Agreement to a commission under
such Brokerage Agreement.
Seller shall be responsible for the payment of all leasing commissions with
respect to the current term of all existing Leases and other than those for
which Purchaser is expressly responsible pursuant to Section 4.3.7.2 above,
including, without limitation, all of the following leasing commissions: (i)
those specifically identified as Seller’s obligations on Exhibit K-2 of the
Company Disclosure Letter; and (ii) any leasing commissions paid or payable in
connection with any New Lease entered into in accordance with


9





--------------------------------------------------------------------------------





Section 9.3.1 below (in an amount equal to the amount of such commissions
prorated over the term of such New Lease, with Seller being responsible only for
the portion of such commissions based on the ratio of base rent payments
received by Nine Penn Owner through the Closing Date to the total base rent
payable over the term of such New Lease).
“Brokerage Agreements” means the agreements described on Exhibit K-3 of the
Company Disclosure Letter.
If, as of the Closing Date, Nine Penn Owner shall have paid any leasing
commission for which Purchaser is responsible pursuant to this Section 4.3.7,
Seller shall be credited with an amount equal to such leasing commission. If, as
of the Closing Date, Nine Penn Owner shall not have paid any leasing commission
for which Seller is responsible in accordance with the provisions of this
Section 4.3.7, Purchaser shall be credited with an amount equal to such leasing
commission and Purchaser shall assume the obligation to pay or cause Nine Penn
Owner to pay the same.
4.3.7.3    Construction Contracts. Purchaser and Seller shall each be
responsible for the payment of amounts under Assignable Construction Contracts
as designated on Exhibit K-4 of the Company Disclosure Letter.
If, as of the Closing Date, Nine Penn Owner shall have paid any costs under
Assignable Construction Contracts for which Purchaser is responsible pursuant to
this Section 4.3.7, Seller shall be credited with an amount equal to such costs.
If, as of the Closing Date, Nine Penn Owner shall not have paid any costs under
Assignable Construction Contracts for which Seller is responsible in accordance
with the provisions of this Section 4.3.7, Purchaser shall be credited with an
amount equal to such costs and Purchaser shall assume the obligation to pay the
same.
If any item of income or expense set forth in this Section 4.3 is based on an
estimate or is to be determined after Closing, then Seller and Purchaser shall
make, and each shall be entitled to, an appropriate reproration to each such
item promptly when accurate information becomes available. Any amounts due from
one party to the other as a result of such reproration shall be paid promptly in
cash to the party entitled thereto. [Solely for Tax purposes, such amounts shall
be treated as an adjustment to the Purchase Price.] Seller and Purchaser hereby
covenant and agree to make available to each other for review such records as
are necessary to complete such reprorations. The provisions of this Section 4.3
shall survive the Closing.
4.4    Tenant Reimbursements. Tenants under the Leases are currently paying Nine
Penn Owner certain amounts (referred to herein as “Tenant Reimbursements”) based
on Nine Penn Owner’s estimates for real estate taxes and assessments, common
area maintenance, operating expenses and similar expenses of Nine Penn Owner
(collectively, “Owner Expenses”).


10





--------------------------------------------------------------------------------





4.4.1    For the Calendar Year of the Closing. To the extent collected by Nine
Penn Owner prior to Closing, Tenant Reimbursements paid by tenants under the
Assignable Leases for the calendar month in which the Closing occurs shall be
prorated between Purchaser and Seller based on the number of days of such month
the Membership Interests will have been owned by Purchaser and Seller,
respectively. At Closing, Purchaser shall receive a credit for all Tenant
Reimbursements paid by tenants under the Assignable Leases for the period
following the calendar month in which the Closing occurs, to the extent
collected by Nine Penn Owner prior to Closing. There shall be no proration of
such Tenant Reimbursements which are delinquent as of Closing. Tenant
Reimbursements collected on or after the Closing Date shall be applied first to
the month of Closing, then to any delinquency existing for the period thereafter
and then to any delinquency for the period prior to Closing. Purchaser shall
cause any Tenant Reimbursements applicable to the period prior to Closing to be
remitted to Seller if, as, and when collected. If Seller receives any Tenant
Reimbursements following Closing, then Seller shall cause any Tenant
Reimbursements applicable to the period following Closing to be remitted to
Purchaser if, as, and when collected by Seller. At Closing, Seller shall deliver
to Purchaser a schedule of all delinquent Tenant Reimbursements. In the event
any delinquent Tenant Reimbursements are omitted from such schedule, Seller
shall not be deemed to have waived its rights to such amounts. Purchaser shall
cause Nine Penn Owner to include the amount of delinquent Tenant Reimbursements
in the first bills thereafter submitted to the tenants in question after the
Closing, and shall continue to do so for three (3) months thereafter. Purchaser
shall promptly deliver to Seller a copy of each such bill submitted to tenants.
After such three (3) month period following Closing, Purchaser will cause Nine
Penn Owner to use commercially reasonable efforts to pursue remedies directly
against delinquent tenants, but shall in no event be obligated to sue to evict
or otherwise dispossess such tenants and shall not be required to continue to
pursue such remedies against such tenants after the date that is eighteen (18)
months after the Closing Date.
Not later than ninety (90) days after the end of the calendar year in which
Closing occurs, Purchaser shall determine the Tenant Reimbursements paid to Nine
Penn Owner by tenants and Owner Expenses for the portion of the calendar year in
which the Closing occurs that Seller owned the Membership Interests. Seller
shall provide to Purchaser the information necessary to make such
determination.  If the amount of Tenant Reimbursements collected by Nine Penn
Owner for such year is less than the amount of Owner Expenses for such year,
then the difference shall be prorated between Seller and Purchaser in accordance
with this Section and Purchaser shall promptly remit the applicable portion of
such difference to Seller. If the amount of Tenant Reimbursements collected by
Nine Penn Owner for the calendar year in which the Closing occurs exceeds the
amount of Owner Expenses for such year, then the excess shall be prorated
between Seller and Purchaser in accordance with this Section and Seller shall
promptly remit the applicable portion of such excess amounts to Purchaser. Upon
receipt of such excess amounts, Purchaser shall be thereafter obligated to
promptly remit the applicable portion to the particular tenants entitled


11





--------------------------------------------------------------------------------





thereto. Purchaser shall indemnify, defend and hold Seller and Seller’s
Affiliates harmless from and against any losses, claims, damages and
liabilities, including, without limitation, reasonable attorneys’ fees and
expenses incurred in connection therewith, arising out of or resulting from
Purchaser’s failure to remit any amounts actually received from Seller to
tenants in accordance with the provisions hereof. The provisions of this Section
4.4.1 shall survive Closing.
4.4.2    For Prior Calendar Years. Seller shall be responsible for the
reconciliation with tenants of Tenant Reimbursements and Owner Expenses for any
calendar year prior to that in which the Closing occurs. If the amount of Tenant
Reimbursements collected by Nine Penn Owner for such prior years is less than
the amount of Owner Expenses for such period, then, to the extent permitted
under the terms of the Leases, Seller shall be entitled to bill such tenants
(which may be included in Purchaser’s bills delivered to tenants after Closing)
and Purchaser and Seller agree that any amounts received from tenants on account
of such Tenant Reimbursements shall not be applied to any tenant delinquencies,
but rather shall be remitted to, or retained by, Seller, as applicable. If the
amount of Tenant Reimbursements collected by Nine Penn Owner for such prior
calendar year exceeds the amount of Owner Expenses with respect to such period,
then, to the extent required under the terms of the Leases, Seller shall remit
such excess amounts to the applicable tenants. In connection with the foregoing,
Seller shall be permitted to make and retain copies of all Leases and all
billings concerning Tenant Reimbursements for such prior years, and Purchaser
covenants and agrees to provide Seller with reasonable access to the books and
records pertaining to such Tenant Reimbursements, and to otherwise cooperate
with Seller (at no cost to Purchaser) for the purpose of enabling Seller to
adequately respond to any claim by tenants for reimbursement of Tenant
Reimbursements previously paid by such tenants. The provisions of this
Section 4.4.2 shall survive the Closing.
4.4.3    Other Costs.    Notwithstanding the foregoing, if a tenant makes a
payment to Nine Penn Owner with respect to any other amount owed to Seller (for
example reimbursement for a tenant improvement overrun) such amount shall be for
the account of Seller and if collected by Purchaser or Nine Penn Owner, shall be
promptly paid to Seller. In addition, if Nine Penn Owner bills certain amounts
to a tenant in arrears (for example, reimbursement by a tenant for certain
utility costs incurred by Nine Penn Owner or charges for specific services
provided by Nine Penn Owner), at Seller’s written request, Purchaser shall
include, or cause Nine Penn Owner to include, the amount of any such arrearages
in the first bills thereafter submitted to the tenants in question after the
Closing, and shall continue to do so for three (3) months thereafter. Purchaser
shall promptly deliver to Seller a copy of each such bill submitted to tenants.
If a tenant makes a payment to Nine Penn Owner with respect to any such
arrearage owed to Seller, such amount shall be for the account of Seller and, if
collected by Purchaser or Nine Penn Owner after Closing, shall be promptly paid
to Seller. After such three (3) month period following Closing, Purchaser will
cause Nine Penn Owner to pursue remedies directly against delinquent


12





--------------------------------------------------------------------------------





tenants for such arrearages, but shall in no event be obligated to sue to evict
or otherwise dispossess such tenants and shall not be required to continue to
pursue such remedies against such tenants after the date that is eighteen (18)
months after the Closing Date. The provisions of this Section 4.4.3 shall
survive the Closing.
4.4.4    Rent Paid in Arrears. For any tenant or other user of the Property that
makes rent payments in arrears pursuant to such tenant’s or user’s lease or
other agreement with Nine Penn Owner (including, without limitation, any parking
garage operator, if applicable), Purchaser agrees that upon Nine Penn Owner’s
receipt after Closing of any rent payment from any such tenant or other user
that is for any period of time prior to the Closing Date, Purchaser shall
promptly pay to Seller the portion of such payment that applies to the period of
time prior to the Closing Date. The provisions of this Section 4.4.4 shall
survive the Closing.
4.5    Reservation of Rights to Contest. Seller shall retain all rights with
respect to a refund, if any, of real estate and personal property taxes and
assessments applicable to the 2018 calendar year and any year prior thereto and,
if received by Nine Penn Owner after Closing, Purchaser shall cause Nine Penn
Owner to remit the applicable portion of such taxes and assessments to Seller.
Seller shall not settle any disputes (a) concerning real estate and personal
property taxes and assessments for the period in which Closing occurs or (b)
which would have an adverse effect on real estate and personal property taxes
and assessments for any other periods following Closing, in each case without
the prior written consent of Purchaser, not to be unreasonably withheld.
4.6    Transaction Costs. Except as otherwise specifically set forth in this
Agreement (including, for the avoidance of doubt, Section 11.19) the closing
costs and other costs incurred in connection with the transactions contemplated
by this Agreement shall be paid as follows: (a) Seller shall pay for (1) the
base premium payable to the Title Company in connection with the issuance of the
Owner’s Policy, (2) one-half (½) of all escrow fees payable to Escrow Agent, (3)
one-half (½) of all transfer taxes, documentary stamps and intangible taxes and
similar taxes or charges due as a result of the transfer of the Membership
Interests from Seller to Purchaser (“Transfer Taxes”), and (4) the Brokerage
Commission, and (b) Purchaser shall pay for (i) all title insurance costs and
fees in excess of the base premium of the Owner’s Policy, including any for
extended coverage, endorsements, coinsurance or reinsurance, and any loan policy
charges, (ii) one-half (½) of all Transfer Taxes, (iii) all recording charges,
(iv) all costs incurred in connection with obtaining the Survey (but only if the
Closing occurs), (v) one-half (½) of all escrow fees payable to Escrow Agent,
and (vi) all sales and use taxes, if any. Indemnified Amounts (as defined in the
Company Disclosure Letter) shall not include Transfer Taxes. Seller and
Purchaser shall be responsible for the fees of their respective attorneys. All
other customary closing costs incurred in connection with the transactions
contemplated by this Agreement for which express provision is not made in this
Agreement shall be borne in accordance with local custom (and, in the absence of
local custom, shall be borne by the party which incurred the same).


13





--------------------------------------------------------------------------------





4.7    Reprorations. Notwithstanding anything contained herein to the contrary,
all reprorations contemplated by this Agreement shall be completed within one
(1) year of Closing (subject to extension solely as necessary due to the
unavailability of final information, but in no event to exceed eighteen (18)
months after Closing). The provisions of this Section 4.7 shall survive the
Closing.
4.8    Income Support. Seller shall provide to Purchaser a credit at Closing in
an amount equal to the Income Support as further detailed in the Company
Disclosure Letter.
4.9    Signage Credit. Seller shall provide to Purchaser a credit at Closing in
an amount equal to the Remaining Signage Costs as further detailed in the
Company Disclosure Letter.
5.    CASUALTY LOSS AND CONDEMNATION. If, prior to Closing, the Property, or any
part thereof shall be condemned, destroyed, or damaged by fire or other
casualty, Seller shall promptly so notify Purchaser. In the event of a Material
Loss (as defined below), either Seller or Purchaser shall have the option to
terminate this Agreement by giving notice to the other party within fifteen (15)
days of the date Seller provides notice to Purchaser of the Material Loss (but
no later than the Closing). If either (x) the condemnation, destruction or
damage does not result in a Material Loss or (y) the condemnation, destruction
or damage does result in a Material Loss and neither Seller nor Purchaser
provides notice to the other party within such fifteen (15) day period of its
election to terminate this Agreement, then Seller and Purchaser shall consummate
the transaction contemplated by this Agreement notwithstanding such
condemnation, destruction or damage. If the transaction contemplated by this
Agreement is consummated, then (i) in the case of a condemnation, Purchaser, as
the owner of the Membership Interests after Closing, shall be entitled to
receive any condemnation proceeds, and (ii) in the case of a casualty,
Purchaser, as the owner of the Membership Interests after Closing, shall be
entitled to receive (A) any proceeds of insurance under any policy(ies) of
insurance applicable to the destruction or damage of the Property, (B) the
amount of any deductible, and (C) any remaining cost to repair not covered by
insurance (if any); all net of repair costs incurred and paid by Nine Penn Owner
prior to Closing. In addition, in the event Closing occurs, Purchaser shall
deliver to Seller at Closing a release in form reasonably satisfactory to Seller
whereby Purchaser releases Seller from all ongoing liability and/or claims in
connection with such condemnation or casualty, provided that Purchaser shall
have received each of the items set forth in sub-clauses (A) through (C) of
clause (ii) of the immediately preceding sentence, and provided further that
Seller agrees to collaborate after the Closing with the insurance adjuster
retained by the parties in connection with such casualty. If either party elects
to terminate this Agreement in accordance with this Section 5, the Earnest Money
shall be returned to Purchaser, at which time this Agreement shall, without
further action of the parties, terminate and become null and void and neither
party shall have any further rights or obligations under this Agreement, except
for those which expressly survive termination of this Agreement. For purposes of
this Section 5, a “Material Loss” means condemnation, damage or destruction that
(x) is reasonably estimated by Seller’s insurer or appraiser to cost or be
valued at (as the case may be) more than the Loss Threshold (defined below), as
applicable to the terminating party, as to the Property or any portion thereof,
or (y) would permanently and materially impair the current use of, or access to,
the Property; and


14





--------------------------------------------------------------------------------





“Loss Threshold” means One Million Dollars ($1,000,000) as to the Purchaser, and
Ten Million Dollars ($10,000,000), as to the Seller.
6.    BROKERAGE. Seller agrees to pay (pursuant to a separate agreement) a
brokerage commission due to the Brokerage Company identified in the Company
Disclosure Letter for services rendered in connection with the sale and purchase
of the Membership Interests. Seller shall indemnify and hold Purchaser and Nine
Penn Owner harmless from and against any and all claims of the Brokerage Company
for the failure of Seller to pay such brokerage commission as and when required,
including, without limitation, attorneys’ fees and expenses incurred by the
indemnified party in connection with such claim. Seller and Purchaser shall each
indemnify and hold the other harmless from and against any and all claims of all
other brokers and finders claiming by, through or under the indemnifying party
and in any way related to the sale and purchase of the Membership Interests,
this Agreement or otherwise, including, without limitation, attorneys’ fees and
expenses incurred by the indemnified party in connection with such claim.
7.    DEFAULT AND REMEDIES.
7.1    Pre-Closing Purchaser’s Remedies. Notwithstanding anything to the
contrary contained in this Agreement, if Closing does not occur due to a Seller
default, then, as Purchaser’s sole and exclusive remedy hereunder and at
Purchaser’s option, either (a) the Earnest Money shall be returned to Purchaser
(and, promptly after Seller’s receipt of invoices and reasonable documentation
showing the cost of Purchaser’s due diligence and copies of any reports received
by Purchaser, Purchaser shall have the right to reimbursement for its Pursuit
Costs, at which time this Agreement shall, without further action of the
parties, terminate and become null and void and neither party shall have any
further rights or obligations under this Agreement, except for those which
expressly survive termination of this Agreement, or (b) upon notice to Seller
not more than fifteen (15) days after Purchaser becomes aware of such failure,
and provided an action is filed within forty-five (45) days thereafter,
Purchaser may seek specific performance of this Agreement, but not damages.
Purchaser’s failure to seek specific performance as aforesaid shall constitute
its election to proceed under clause (a) above.
7.2    Pre-Closing Seller’s Remedies. PURCHASER AND SELLER ACKNOWLEDGE THAT IT
WOULD BE EXTREMELY IMPRACTICAL AND DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES
WHICH WOULD BE SUFFERED BY SELLER IF PURCHASER FAILS TO CONSUMMATE THE PURCHASE
AND SALE CONTEMPLATED HEREIN AS A RESULT OF PURCHASER’S FAILURE TO CONSUMMATE
CLOSING AS AND WHEN REQUIRED BY THE TERMS OF THIS AGREEMENT IN BREACH OF ITS
OBLIGATIONS TO DO SO. PURCHASER AND SELLER HAVE CONSIDERED CAREFULLY THE LOSS TO
SELLER OCCASIONED BY TAKING THE MEMBERSHIP INTERESTS OR THE PROPERTY OFF THE
MARKET AS A CONSEQUENCE OF THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT, THE
EXPENSES OF SELLER INCURRED IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT
AND SELLER’S


15





--------------------------------------------------------------------------------





PERFORMANCE HEREUNDER, AND THE OTHER DAMAGES, GENERAL AND SPECIAL, WHICH
PURCHASER AND SELLER REALIZE AND RECOGNIZE SELLER WILL SUSTAIN BUT WHICH SELLER
CANNOT AT THIS TIME CALCULATE WITH ABSOLUTE CERTAINTY. BASED ON ALL THOSE
CONSIDERATIONS, PURCHASER AND SELLER HAVE AGREED THAT THE DAMAGE TO SELLER IN
SUCH EVENT WOULD REASONABLY BE EXPECTED TO BE EQUAL TO THE SUM OF THE EARNEST
MONEY. ACCORDINGLY, IF CLOSING DOES NOT OCCUR AS A RESULT OF PURCHASER’S FAILURE
TO CONSUMMATE CLOSING AS AND WHEN REQUIRED BY THE TERMS OF THIS AGREEMENT IN
BREACH OF ITS OBLIGATIONS TO DO SO, THEN SELLER SHALL HAVE THE RIGHT, AS ITS
SOLE AND EXCLUSIVE REMEDY, TO RETAIN THE EARNEST MONEY AS FULL AND COMPLETE
LIQUIDATED DAMAGES, AT WHICH TIME THIS AGREEMENT SHALL, WITHOUT FURTHER ACTION
OF THE PARTIES, TERMINATE AND BECOME NULL AND VOID AND NEITHER PARTY SHALL HAVE
ANY FURTHER RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT FOR THOSE WHICH
EXPRESSLY SURVIVE TERMINATION OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 7.2 SHALL LIMIT ANY INDEMNIFICATION OBLIGATION OF
PURCHASER UNDER THIS AGREEMENT.
7.3    Post-Closing Remedies. After Closing, Seller and Purchaser shall, subject
to the terms and conditions of this Agreement including without limitation
Section 10 below, have such rights and remedies as are available at law or in
equity, except that neither Seller nor Purchaser shall be entitled to recover
from the other consequential or special damages.
8.    CONDITIONS PRECEDENT.
8.1    Due Diligence Period. Purchaser shall have until 4:00 p.m., Chicago,
Illinois time on January 29, 2019 (the “Due Diligence Period”) within which to
inspect the Property, obtain any necessary internal approvals to the
transaction, and satisfy itself as to all matters relating to the Membership
Interests and the Property, including, but not limited to, environmental,
engineering, structural, financial, title and survey matters. If Purchaser
determines (in its sole and absolute discretion) that the Membership Interests
and/or the Property are unsuitable for its purposes for any reason or no reason
or otherwise determines (in its sole and absolute discretion) for any reason or
no reason not to proceed to Closing, then Purchaser may terminate this Agreement
by written notice to Seller given at any time prior to the expiration of the Due
Diligence Period. If Purchaser so terminates this Agreement, then the Earnest
Money shall be returned to Purchaser, at which time this Agreement shall,
without further action of the parties, become null and void and neither party
shall have any further rights or obligations under this Agreement, except for
those which expressly survive termination of this Agreement. Purchaser’s failure
to terminate this Agreement within the Due Diligence Period shall be deemed a
waiver by Purchaser of the condition contained in this Section 8.1, and
thereafter the Earnest Money shall not be refunded to Purchaser except pursuant
to another express provision of this Agreement. Notwithstanding anything to the


16





--------------------------------------------------------------------------------





contrary contained in this Agreement, by executing and delivering this
Agreement, Purchaser acknowledges and agrees that Purchaser has elected to waive
any right that Purchaser may have to terminate this Agreement pursuant to this
Section 8.1. Purchaser’s right of access and inspection pursuant to this Section
8.1 shall be governed by the Access and Indemnity Agreement dated as of December
17, 2018, a copy of which is attached to the Company Disclosure Letter as
Exhibit P and which is incorporated by reference into this Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, the Due
Diligence Period is deemed to have expired, and Purchaser hereby waives its
right to terminate this Agreement pursuant to this Section 8.1, on the Effective
Date and concurrent with the execution of this Agreement by both Purchaser and
Seller.
8.2    Estoppel Certificates. As a condition to Purchaser’s obligation to close
hereunder, Purchaser shall have received certain estoppel certificates outlined
in the Company Disclosure Letter at least one (1) Business Day before the
Closing.
8.3    Association Estoppel. As a condition to Purchaser’s obligation to close
hereunder, Purchaser shall have received an association estoppel as outlined in
the Company Disclosure Letter.
8.4    Subordination, Non-Disturbance and Attornment Agreements. Purchaser and
Seller have agreed as to the matter of subordination, non-disturbance and
attornment agreements as outlined in the Company Disclosure Letter.
8.5    Accuracy of Seller’s Representations and Warranties. As a condition to
the obligations of Purchaser to close hereunder, each of Seller’s
representations and warranties set forth in Section 9.1 below shall be
materially true and correct as of the Closing Date (or shall be materially true
and correct subject to any change thereto resulting from any actions taken by
Seller permitted under Section 9.3 or otherwise under this Agreement). If the
foregoing condition is not satisfied and (a) such failure would result in a
material adverse effect on the Membership Interests, Property or Purchaser (it
being acknowledged and agreed by the parties that only a failure of the
foregoing condition that relates to any matter that gives rise to, or could
reasonably be expected to give rise to, any loss, damage, liability, cost or
expense (including the diminution in value of the Property) (a “Loss”) in excess
of $750,000 shall be deemed to have a material adverse effect on the Membership
Interests, Property and Purchaser) and (b) Seller has not cured such failure as
of the Closing Date (which cure may include causing the applicable
representation(s) and warranty(ies) to become true and correct or crediting
Purchaser at Closing for the amount of the Loss), then Purchaser, as Purchaser’s
sole remedy, shall have the right to terminate this Agreement and receive the
return of the Earnest Money and reimbursement from Seller of Purchaser’s Pursuit
Costs by delivering written notice thereof to Seller on or before the earlier of
(i) the Closing Date or (ii) the fifth (5th) Business Day after Purchaser
obtains knowledge or receives written notice of such failure, and upon timely
delivery of such written notice to Seller, this Agreement shall, without further
action of the parties, terminate and become null and void and neither party
shall have any further rights or obligations under this Agreement, except for
those which expressly survive termination of this Agreement; provided that, in
the event


17





--------------------------------------------------------------------------------





that a Loss shall exceed $3,000,000, Purchaser shall be entitled to terminate
this Agreement and obtain the return of the Earnest Money and reimbursement from
Seller of Purchaser’s Pursuit Costs, notwithstanding Seller’s willingness to
providing a credit at Closing for the amount of the Loss. If Purchaser does not
terminate this Agreement pursuant to its rights under this Section 8.4, then
such representations and warranties shall be deemed modified to take into
account any such fact of which Purchaser was aware prior to or at Closing. In
the event Purchaser closes with knowledge that a representation or warranty is
untrue, Purchaser is prohibited from making any claims against Seller as a
result thereof.
8.6    Accuracy of Purchaser’s Representations and Warranties. As a condition to
the obligations of Seller to close hereunder, each of Purchaser’s
representations and warranties set forth in Section 9.4 below shall be
materially true and correct as of the Closing, and the failure of such condition
shall be deemed a breach by Purchaser hereunder entitling Seller to exercise the
remedies set forth in Section 7.2.
9.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
9.1    Seller’s Representations and Warranties. Subject to Section 9.5 below,
Seller hereby represents and warrants to Purchaser as to the following matters,
as of the Effective Date:
9.1.1    Organization and Authority. The Trust is duly organized and in good
standing under the laws of the state of its organization. The Trust has the
power and authority under its organizational documents to sell, transfer, convey
and deliver the Membership Interests to be sold and purchased hereunder, and all
action and approvals required thereunder have been duly taken and obtained. TRS,
Inc. is duly organized and in good standing under the laws of the state of its
organization. TRS, Inc. has the power and authority under its organizational
documents to sell, transfer, convey and deliver the Membership Interests to be
sold and purchased hereunder, and all action and approvals required thereunder
have been duly taken and obtained. Nine Penn Owner is duly organized and in good
standing under the laws of the state of its organization.
9.1.2    No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of Seller’s organizational
documents.
9.1.3    Title to the Membership Interests.
(a)    Each Seller owns legal and beneficial title to its Membership Interests,
free and clear of all liens and encumbrances, has the power and authority to
sell, transfer, assign and deliver its Membership Interests as provided in this
Agreement, and such delivery will assign to Purchaser such Membership Interests.


18





--------------------------------------------------------------------------------





(b)    Except for the Operating Agreement of Nine Penn Owner, there is no
certificate or other instrument evidencing the Membership Interests.
(c)    Nine Penn Owner is not presently conducting, and has not in the past
conducted, any business other than the ownership and operation of the Property.
(d)    There were and are no outstanding subscriptions, securities, options,
warrants, calls, rights, commitments, agreements, arrangements, rights of first
offer to purchase, rights of first refusal to purchase, rights or negotiation,
purchase options or similar rights or contractually required rights or consents
to transfers or undertakings of any kind to which the Seller or Nine Penn Owner
is a party, or pursuant to which the Seller or Nine Penn Owner is or may become
bound, requiring either the issuance of any additional interests in Nine Penn
Owner, the sale of any of the membership interests or the admission of
additional members of Nine Penn Owner or otherwise.
(e)    There are no outstanding member loans (either from third parties or from
other members).
9.1.4    Enforceability. This Agreement constitutes the legal, valid and binding
obligation of the Trust and TRS, Inc., enforceable against the Trust and TRS,
Inc. in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
9.1.5    Condemnation. Nine Penn Owner has not received from any Governmental
Authority any written notice that any condemnation action has been filed against
the Property or any part thereof, and to Seller’s Knowledge, no such
condemnation is threatened against the Property or any part thereof.
9.1.6    Litigation. Except as set forth on Exhibit N of the Company Disclosure
Letter and the Loss-Runs (defined below), neither Seller nor Nine Penn Owner has
been served with any litigation, legal proceedings, administrative proceeding or
investigation, and to Seller’s Knowledge, none has been threatened in writing
(and has not been resolved) by any third party, which is still pending against
Seller or Nine Penn Owner with respect to its ownership or operation of the
Property, and neither Seller nor Nine Penn Owner has received any notice of
default from any lender with a recorded security interest on the Property which
has not been cured.


19





--------------------------------------------------------------------------------





9.1.7    Labor Disputes. To Seller’s Knowledge, there are no pending or
threatened unfair labor practice charges, material grievances, material
arbitrations, strikes, lockouts, work stoppages, slowdowns or other material
labor disputes with respect to any employees serving the Property through the
Property Manager.
9.1.8    Tax Matters. Except as otherwise disclosed in writing to Purchaser:
(a)
All Tax returns required to be filed by Nine Penn Owner prior to the Effective
Date have been timely filed and such Tax returns are true, complete and correct
in all material respects.

(b)
All Taxes due and owing by the Nine Penn Owner prior to the Effective Date have
been timely paid, except where such Taxes are being contested in good faith by
appropriate proceedings and appropriate reserves have been set aside.

(c)
All tax deficiencies asserted, or tax assessments made, if any, against Nine
Penn Owner as a result of any examinations by a Governmental Authority have been
fully paid, and, to Seller’s Knowledge, there are no Tax deficiencies or
assessments threatened with respect to Nine Penn Owner.

(d)
No written claim that Nine Penn Owner is or may be subject to taxation has been
made by any Governmental Authority or by any other state, county or
municipality, or any other political subdivision, or any agency, department,
commission, board, bureau, property owners association, utility district, flood
control district, improvement district, or similar district, or other
instrumentality of any of them, in a jurisdiction where Nine Penn owner does not
file Tax returns.

(e)
There are no pending or threatened in writing, Tax audits, examinations or, to
Seller’s Knowledge, investigations by any Governmental Authority concerning Nine
Penn Owner.

(f)
There is no tax litigation against Nine Penn Owner.

(g)
Taxes which Nine Penn Owner is required to withhold or collect, including Taxes
required to have been withheld in connection with amounts paid or owing to any
employee, independent contractor, creditor, equity holder or other third party,
have been withheld or collected and, to the extent required, have been paid over
to the proper Governmental Authority and Nine Penn Owner has in all material
respects complied with all information reporting and backup withholding
provisions of applicable law.



20





--------------------------------------------------------------------------------





(h)
Nine Penn Owner is classified as a partnership for U.S. federal, state, and
local income tax purposes (the representations in this Section 9.1.8, the “Tax
Representations”).

9.1.9    Tax Appeal Proceedings. Neither Seller nor Nine Penn Owner has filed,
and has not retained anyone to file, notices of protest against, or to commence
actions to review real property tax assessments against the Property which are
currently pending. Seller has not received any written notice that any other
party has filed an appeal related to real property tax assessments against the
Property which are currently pending.
9.1.10    Bankruptcy. Neither Seller nor Nine Penn Owner has (a) made a general
assignment for the benefit of creditors, (b) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by its creditors,
(c) suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets, (d) suffered the attachment or other judicial
seizure of all, or substantially all, of its assets, (e) admitted in writing its
inability to pay its debts as they come due, or (f) made an offer of settlement,
extension or composition to its creditors generally.
9.1.11    Leases. (i) The list of documents set forth on Exhibit R of the
Company Disclosure Letter (the “Lease Documents”) is a true, correct and
complete list of all Lease Documents affecting the Property, (ii) the Lease
Documents are in full force and effect, (iii) Seller has delivered true, correct
and complete copies of the Leases to Purchaser, (iii) no rent under any Lease
has been paid more than one (1) month in advance of its due date (other than
annual rent from Federal Express and United Parcel Service, which rent in each
case does not exceed $1,000 per year), (iv) there are no unfunded Tenant
Inducement Costs associated with the current term under any existing Leases,
except as set forth on Exhibit K-1 of the Company Disclosure Letter, (v) except
as set forth on Exhibit R of the Company Disclosure Letter, neither Seller nor
Nine Penn Owner has delivered to any tenant under the Lease Documents, nor has
any tenant under the Lease Documents delivered to Seller or Nine Penn Owner, a
written notice of default under any such Lease Documents, and (vi) Exhibit T
attached to the Company Disclosure Letter contains a true, correct and complete
list of the Security Deposits held by Nine Penn Owner under the Leases.
9.1.12    Brokerage Contracts. (i) The list of documents set forth on Exhibit
K-3 of the Company Disclosure Letter is a true, correct and complete list of all
Brokerage Agreements entered into by or on behalf of Nine Penn Owner (other than
so-called tenant representation agreements), (ii) Seller has delivered true,
correct and complete copies of such Brokerage Agreements to Purchaser, and (iii)
except as set forth on Exhibit K-2 of the Company Disclosure Letter, all
commissions associated with the current term under any existing Leases under
such Brokerage Agreements have been paid and the tenant commissions under any
such tenant representation agreements have been paid.


21





--------------------------------------------------------------------------------





9.1.13    Service Contracts. Sellers make the representations with respect to
Taken Service Contracts (as defined in the Company Disclosure Letter) as set
forth in the Company Disclosure Letter.
9.1.14    Easement and Restriction Agreement and Agreement regarding Atrium and
Plaza. Neither Seller nor Nine Penn Owner has delivered to any party under the
Easement Agreement, nor has any party under the Easement Agreement delivered to
Seller or Nine Penn Owner, a written notice of default under the Easement
Agreement which remains uncured. Neither Seller nor Nine Penn Owner has received
any written notice of default under the Agreement regarding Atrium and Plaza of
Nine Penn Center and Six Penn Center dated as of June 15, 1998 which remains
uncured.
9.1.15    FIRPTA. Transferors are not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code and the
regulations promulgated thereunder.
9.1.16    Insurance. The Transferors have delivered true and complete copies of
certificates of Seller’s insurance maintained for the Property. The insurance
policies evidenced by such certificates are currently in full force and effect
and, as of the date of the “loss-runs” dated January 29, 2019 and delivered by
Seller to Purchaser (the “Loss-Runs”), no claims have been made thereunder.
9.1.17    No Purchase Option. Other than this Agreement or as disclosed in the
Title Commitment, to Seller’s Knowledge, there are no recorded or unrecorded
rights of first offer to purchase, rights of first refusal to purchase, rights
of negotiation, purchase options or similar rights or contractually required
rights or consents to transfer pertaining to the Property, the Membership
Interests or any portions thereof.
9.1.18    Violations. To Seller’s Knowledge, Seller has not received written
notice from any federal, state or local government that any condition at the
Real Property constitutes a violation, in any material respect, of any federal
or state environmental law, regulation, rule or ordinances or any other laws,
regulations, rules or ordinances.
9.1.19    Executive Order.
(a)    Seller is in compliance with the requirements of Executive Order No.
13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”). Further, Seller covenants and agrees to make its policies,
procedures and practices regarding compliance with the


22





--------------------------------------------------------------------------------





Orders, if any, available to Purchaser for its review and inspection during
normal business hours and upon reasonable prior notice.
(b)    Neither Seller nor any beneficial owner of Seller:
(i)    is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable Orders (such lists are collectively
referred to as the “Lists”);
(ii)    is a person who has been determined by competent authority to be subject
to the prohibitions contained in the Orders; or
(iii)    is owned or controlled by, or acts for or on behalf of, any person on
the Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders.
(c)    Seller hereby covenants and agrees that if Seller obtains knowledge that
Seller or any of its beneficial owners becomes listed on the Lists or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Seller shall immediately
notify Purchaser in writing, and in such event, Purchaser shall have the right
to terminate this Agreement without penalty or liability to Seller immediately
upon delivery of written notice thereof to Seller. In such event, Seller shall
return and/or cause to be returned to Purchaser the Earnest Money, at which time
this Agreement shall, without further action of the parties, terminate and
become null and void and neither party shall have any further rights or
obligations under this Agreement, except for those which expressly survive
termination of this Agreement.
9.1.20    Foreign Corrupt Practices Act. Neither Seller nor any of its
subsidiaries or affiliates, nor any director, officer, agent, employee or other
person associated with or acting on behalf of the Seller or any of its
subsidiaries or affiliates, (i) has violated or is in violation of any provision
of any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions or any applicable provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended, the U.K Bribery Act 2010, or any other similar law,
including, in each case, the rules and regulations thereunder, (ii) has taken,
is currently taking or will take any action in furtherance of an offer, payment,
gift or anything else of value, directly or indirectly, to any person while
knowing that all or some portion of the money or value will be offered, given or
promised to anyone to improperly influence official action, to obtain or retain
business or otherwise to secure any improper advantage or (iii) has otherwise
made


23





--------------------------------------------------------------------------------





any bribe, rebate, payoff, influence payment, unlawful kickback or other
unlawful payment.
9.1.21    Utility Agreements. (i) The list of documents set forth on Exhibit O
of the Company Disclosure Letter is a true, correct and complete list of all
Utility Agreements affecting the Property, (ii) Seller has delivered true,
correct and complete copies of the Utility Agreements to Purchaser, and (iii)
except as set forth on Exhibit O of the Company Disclosure Letter, neither
Seller nor Nine Penn Owner has delivered to any vendor under the Utility
Agreements, nor has any vendor under any such Utility Agreements delivered to
Seller or Nine Penn Owner, a written notice of default under any such Utility
Agreements.
9.1.22    Mortgage Debt. Nine Penn Owner is not the borrower under any mortgage
loan secured by the Property.
All references in this Agreement or in the Company Disclosure Letter to
“Seller’s Knowledge” or words of similar import (whether or not such words may
be capitalized), shall refer only to the conscious actual (and not implied or
constructive) knowledge of the Seller’s Representative (as defined in the
Company Disclosure Letter) and shall not be construed to refer to the knowledge
of any other member, officer, director, trustee, shareholder, venturer,
consultant, employee, agent, property manager or representative of Seller, its
partners or members (including without limitation Seller’s counsel, Property
Manager or any broker), or of any affiliate of any of the foregoing, or to
impose or have imposed upon the Seller’s Representative any duty to investigate
the matters to which such knowledge, or the absence thereof, pertains (except
that Seller’s Representative has requested that the individual employee of
Property Manager with direct responsibility for managing the Property provide
Seller’s Representative with information known to such individual that is
salient to the representations given in this Section 9.1 above). There shall be
no personal liability on the part of the Seller’s Representative or any employee
of Property Manager arising out of any representations or warranties made
herein. All references herein to “written notice” having been given to Seller
shall include only those notices received by the Seller’s Representative.
9.2    Representations Remade. As of Closing, Seller shall be deemed to remake
and restate the representations set forth in Section 9.1, except that the
representations may be updated at or prior to the Closing Date by delivering
written notice to Purchaser that any of Seller’s representations or warranties
contained herein are untrue or incorrect and Purchaser shall be entitled to all
applicable rights and remedies contained in Section 8.4 in connection therewith.
The condition set forth in Section 8.4 shall not be deemed to have failed if any
representation or warranty becomes untrue or incorrect due to (i) new Service
Contracts or amendments to Service Contracts entered into in accordance with
this Agreement or Service Contracts that have expired by their stated terms,
(ii) new Construction Contracts or amendments to Construction Contracts entered
into in accordance with this Agreement or all work being complete and all
amounts due the contractor being paid with


24





--------------------------------------------------------------------------------





respect to any Construction Contract, (iii) New Leases or amendments to New
Leases entered into in accordance with this Agreement or Leases which have
expired by their own terms, (iv) new Utility Agreements or amendments to Utility
Agreements entered into in accordance with this Agreement or Utility Agreements
that have expired by their stated terms, (v) rent prepayments for which
Purchaser receives a credit at Closing, (vi) delivery of a written default
notice under any Lease, (vii) delivery of a written default notice under the
Easement Agreement, (viii) any tenant initiating an audit of pass through
expenses, or (ix) changes to Exhibits K-1, K-2 or K-4 of the Company Disclosure
Letter to take into account changes in payments made or the completion of work;
provided that, in each instance under clauses (i) through (ix), the
representation or warranty did not become untrue or incorrect as a result of any
act taken by Seller in violation of this Agreement or omission of Seller in
violation of this Agreement.
9.3    Covenants. Seller hereby covenants and agrees with Purchaser as to the
following matters.
9.3.1    New Leases. For purposes of this Agreement, any Lease entered into
after December 12, 2018 and any modification, amendment, restatement, renewal,
extension, failure to exercise a cancellation option, “must take” space or
otherwise entered into or occurring, if applicable, after December 12, 2018 with
respect to an existing Lease shall be referred to as a “New Lease”. Seller shall
not cause Nine Penn Owner to enter into any New Lease (other than an amendment,
restatement, modification or renewal of any existing Lease pursuant to a right
granted the tenant under such existing Lease for which Nine Penn Owner is not
entitled to withhold, condition or delay its consent pursuant to the terms of
such Lease) without Purchaser’s prior written consent, which consent may be
withheld, conditioned or delayed in Purchaser’s sole discretion. If Purchaser
does not respond in writing to Seller’s request for approval or disapproval of a
New Lease within ten (10) Business Days after Purchaser’s receipt of Seller’s
request, Purchaser shall be conclusively deemed to have approved of such New
Lease.
9.3.2    Service Contracts. Seller shall not cause Nine Penn Owner to enter into
any new Service Contracts which would be binding on Nine Penn Owner after
Closing, or cause Nine Penn Owner to cancel, materially modify or renew any
existing Service Contracts which would be binding on Nine Penn Owner after
Closing, without the prior written consent of Purchaser, which consent shall not
be unreasonably withheld or delayed, unless such new Service Contracts are
cancelable by Nine Penn Owner upon thirty (30) days’ notice without penalty or
premium. If Purchaser fails to respond to Seller’s request for consent with
respect to any such action within ten (10) Business Days after receipt of
Seller’s request, such consent shall be deemed given. The foregoing terms of
this Section 9.3.2 shall not apply to new Service Contracts necessitated by an
emergency or other circumstance that could reasonably be expected to give rise
to impending injury to person or damage to property (in which event, Seller
shall only be required to endeavor to provide notice to Purchaser of such
circumstances). Upon the written request of Purchaser delivered


25





--------------------------------------------------------------------------------





on or prior to the date that is five (5) days prior to the Closing Date, Seller
shall cause Nine Penn Owner to deliver to vendors under Service Contracts
specified by Purchaser, on the Closing Date, notices of termination of such
Service Contracts terminating such Service Contracts in accordance with the
terms thereof at no cost to Seller, except for de minimis amounts (it being
understood and agreed that such Service Contracts shall remain in full force and
effect with respect to the Property, and that Purchaser shall assume the costs
and obligations thereunder in accordance with the terms of this Agreement, from
the Closing Date until such date as such termination is effectuated in
accordance with the terms of the applicable Service Contracts).
9.3.3    Construction Contracts. Seller shall not cause Nine Penn Owner to enter
into any new Construction Contracts which would be binding on Nine Penn Owner
after Closing, or cause Nine Penn Owner to cancel, materially modify or renew
any existing Construction Contracts which would be binding on Nine Penn Owner
after Closing, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld or delayed, unless such new Construction
Contracts are cancelable by Nine Penn Owner upon thirty (30) days’ notice
without penalty or premium. If Purchaser fails to respond to Seller’s request
for consent with respect to any such action within ten (10) Business Days after
receipt of Seller’s request, such consent shall be deemed given. The foregoing
terms of this Section 9.3.3 shall not apply to new Construction Contracts
necessitated by an emergency or other circumstance that could reasonably be
expected to give rise to impending injury to person or damage to property (in
which event, Seller shall only be required to endeavor to provide notice to
Purchaser of such circumstances).
9.3.4    Operations. After the Effective Date, Seller shall cause Nine Penn
Owner to (i) operate the Property as a Class “A” office building in the normal
course of Nine Penn Owner’s business (Purchaser hereby acknowledging and
agreeing that, as of the Effective Date, the Property is being operated as a
Class “A” office building), (ii) maintain the Property in substantially the same
condition as of the Effective Date, ordinary wear and tear excepted, and subject
to Section 5 above, and (iii) insure the Property with substantially the same
insurance coverage as existed as of the Effective Date. Notwithstanding anything
in the preceding sentence to the contrary, in no event shall Seller be required
to cause Nine Penn Owner to make any capital repairs, replacements or
improvements to the Property except as may be required by the Leases to be made
prior to the Closing Date.
9.3.5    Other Agreements. After the Effective Date, and except as required by
law or by any of the Permitted Exceptions or as otherwise permitted under this
Agreement, Seller shall not cause Nine Penn Owner to become party to agreements
granting an easement or right-of-way on, under or about the Property, and Seller
shall not cause Nine Penn Owner to become a party to any agreements granting
easements or rights-of-way in favor of the Property or otherwise encumber, or
grant interests in, the Property.


26





--------------------------------------------------------------------------------





If Seller fails to perform or fails to cause Nine Penn Owner to perform any of
the covenants contained in this Section 9.3 hereof and either Purchaser receives
written notice thereof from Seller prior to Closing or Purchaser shall have
actual knowledge of a default by Seller under this Section 9.3 prior to Closing,
Purchaser shall have the rights and remedies available to Purchaser under
Section 7.1 hereof, and if Purchaser elects to close, then such default by
Seller shall be deemed to be waived by Purchaser at the Closing.
9.4    Purchaser’s Representations and Warranties. Subject to Section 9.5 below,
Purchaser represents and warrants that:
9.4.1    ERISA. Purchaser’s rights under this Agreement, the assets it shall use
to acquire the Membership Interests and, upon acquisition of the Membership
Interests by Purchaser, the Membership Interests themselves, do not and shall
not constitute plan assets within the meaning of 29 C.F.R. §2510.3-101, and
Purchaser is not a “governmental plan” within the meaning of section 3(32) of
the Employee Retirement Income Security Act of 1974, as amended, and the
execution of this Agreement and the purchase of the Membership Interests by
Purchaser is not subject to state statutes regulating investments of and
fiduciary obligations with respect to governmental plans.
9.4.2    Organization and Authority. Purchaser is duly organized and in good
standing under the laws of the state of its organization. Purchaser has the
power and authority under its organizational documents to perform its
obligations hereunder, and all action and approvals required thereunder have
been duly taken and obtained.
9.4.3    No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of Purchaser’s organizational
documents.
9.4.4    No Bankruptcy. Purchaser has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by Purchaser’s creditors, (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of Purchaser’s assets, (d) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (e) admitted in writing its
inability to pay its debts as they come due, or (f) made an offer of settlement,
extension or composition to its creditors generally.
9.4.5    Executive Order.
(a)    Purchaser hereby represents and warrants that Purchaser is in compliance
with the Orders. Further, Purchaser covenants and agrees to make its policies,
procedures and practices regarding compliance with the Orders, if any, available
to Seller for its review and inspection during normal business hours and upon
reasonable prior notice.


27





--------------------------------------------------------------------------------





(b)    Purchaser hereby represents and warrants that neither Purchaser nor any
beneficial owner of Purchaser:
(i)    is listed on the Lists;
(ii)    is a person who has been determined by competent authority to be subject
to the prohibitions contained in the Orders; or
(iii)    is owned or controlled by, or acts for or on behalf of, any person on
the Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders.
(c)    Purchaser hereby covenants and agrees that if Purchaser obtains knowledge
that Purchaser or any of its beneficial owners becomes listed on the Lists or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Purchaser shall immediately
notify Seller in writing, and in such event, Seller shall have the right to
terminate this Agreement without penalty or liability to Purchaser immediately
upon delivery of written notice thereof to Purchaser. In such event, Seller
shall return and/or cause to be returned to Purchaser the Earnest Money, at
which time this Agreement shall, without further action of the parties,
terminate and become null and void and neither party shall have any further
rights or obligations under this Agreement, except for those which expressly
survive termination of this Agreement.
9.4.6    Foreign Corrupt Practices Act. Neither Purchaser nor any of its
subsidiaries or affiliates, nor any director, officer, agent, employee or other
person associated with or acting on behalf of the Purchaser or any of its
subsidiaries or affiliates, (i) has violated or is in violation of any provision
of any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions or any applicable provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended, the U.K Bribery Act 2010, or any other similar law,
including, in each case, the rules and regulations thereunder, (ii) has taken,
is currently taking or will take any action in furtherance of an offer, payment,
gift or anything else of value, directly or indirectly, to any person while
knowing that all or some portion of the money or value will be offered, given or
promised to anyone to improperly influence official action, to obtain or retain
business or otherwise to secure any improper advantage or (iii) has otherwise
made any bribe, rebate, payoff, influence payment, unlawful kickback or other
unlawful payment.
9.5    Survival. Purchaser’s right to make a claim after Closing with respect to
any breach of a representation or warranty set forth in Section 9.1 herein
(except for Tax Representations), shall survive the Closing, but only as to
claims of which Purchaser notifies Seller in writing within two hundred seventy
(270) days after Closing (or such shorter period


28





--------------------------------------------------------------------------------





of time to the extent Purchaser receives an Estoppel Certificate which obviates
any or all of Seller’s representations and/or warranties with respect to any
Lease in accordance with Section 2 of the Company Disclosure Letter), and not
otherwise, and provided that any suit (except with respect to Tax
Representations) must be brought within forty-five (45) days after the
expiration of such two hundred seventy (270) day period. The Tax Representations
shall survive indefinitely, but not beyond the date of expiration of the
applicable statute of limitations plus a period of forty-five (45) days
thereafter, and provided that any suit with respect to Tax Representations must
be brought within forty-five (45) days after the expiration of the applicable
statute of limitations. Seller’s right to make a claim after Closing with
respect to a breach of a representation or warranty set forth in Section 9.4
shall survive the Closing, provided Subsections 9.4.2 and 9.4.3 shall only
survive the Closing as to claims of which Seller notifies Purchaser in writing
within two hundred seventy (270) days after Closing and provided that any suit
must be brought within forty-five (45) days after the expiration of such two
hundred seventy (270) day period.
9.6    Employee Matters.
(a)    Seller has provided to Purchaser a written list of those employees of
Property Manager serving the Property (the “Employee List”). No later than five
(5) days before the Closing Date, Purchaser agrees to provide to Seller the
names of employees from the Employee List to whom offers of employment will be
proffered upon Closing. As contemplated by Section 4.1 of this Agreement above,
Seller will deliver to Purchaser at Closing evidence of termination of the
sub-management agreement with Property Manager effective as of the Closing Date.
(b)    Neither Seller nor any ERISA Affiliate sponsors any multiemployer pension
plan (as defined in Section 3(37) of ERISA) or other pension plan, in each case,
that is subject to Title IV of ERISA, except in each case as could not
constitute an obligation of Purchaser in connection with this Agreement. Neither
Seller nor the Property, nor any portion thereof, comprises plan assets within
the meaning of 29 C.F.R. §2510.3-101 as modified by Section 3(42) of ERISA.
(c)    Neither Seller nor Nine Penn Owner has a single employer, joint employer,
alter ego or similar relationship with any other company. Nine Penn Owner has no
current employees nor any liability with respect to former employees.
9.7    Brokerage Commissions. Purchaser agrees that if Purchaser or any of its
affiliates, including Nine Penn Owner after Closing, enter into any leasing,
brokerage or similar agreements for the Property with any of the brokers or
affiliates thereof who are a party to the Brokerage Agreement (collectively, the
“Brokers”) for the Property, such leasing, brokerage or similar agreements
(each, a “New Agreement”) must contain a provision that the applicable New
Agreement supersedes and replaces in its entirety any and


29





--------------------------------------------------------------------------------





all prior leasing, brokerage or similar agreements between such Broker and
Purchaser or any previous owner of the Property that is the subject of the New
Agreement.
9.8    Lien Waivers. From the Effective Date through the Closing Date, Seller
shall use good faith efforts to obtain and deliver to Purchaser all partial
and/or full lien waivers, as applicable, in connection with any payments made
pursuant to any Construction Contracts by Seller from the date that is one
hundred eighty (180) days prior to the Closing Date through the Closing Date.
10.    LIMITATION OF LIABILITY. Notwithstanding anything to the contrary
contained herein, if the Closing shall have occurred (and Purchaser shall not
have waived, relinquished or released any applicable rights pursuant to an
express provision of this Agreement or in any of the Closing deliveries in
further limitation), then (a) the aggregate liability of Seller arising pursuant
to or in connection with the representations, warranties, indemnifications,
covenants or other obligations (whether express or implied) of Seller under this
Agreement (or any document executed or delivered in connection herewith) shall
not exceed Ten Million Dollars ($10,000,000) in the aggregate (the “Liability
Limitation”), provided that the Liability Limitation shall not apply to the Tax
Representations or to Seller’s indemnifications of Nine Penn Owner and Purchaser
with respect to the Brokerage Commission, and (b) no claim by Purchaser alleging
a breach by Seller of any representation, warranty, indemnification, covenant or
other obligation of Seller contained herein (or in any document executed or
delivered in connection herewith) may be made, and Seller shall not be liable
for any judgment in any action based upon any such claim, unless and until such
claim, either alone or together with any other claims by Purchaser against
Seller alleging a breach by Seller of any representation, warranty,
indemnification, covenant or other obligation of Seller contained herein (or in
any document executed or delivered in connection herewith), is for an aggregate
amount in excess of One Hundred Thousand Dollars ($100,000) (the “Floor
Amount”), in which event Seller’s liability respecting any final judgment
concerning such claim or claims shall be for the entire amount thereof, subject
to the limitation set forth in clause (a) above; provided, however, that if any
such final judgment is for an amount that is less than or equal to the Floor
Amount, then Seller shall have no liability with respect thereto. No constituent
partner or member in or agent of Seller, nor any advisor, trustee, director,
officer, member, partner, employee, beneficiary, shareholder, participant,
representative or agent of any entity that is or becomes a constituent partner
or member in Seller or an agent of Seller (including, but not limited to, the
Trust and EQC Management) (collectively, “Seller’s Affiliates”) shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller for the payment of any claim or for any
performance, and Purchaser, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability. Notwithstanding anything to
the contrary contained in this Agreement, neither the negative capital account
of any constituent partner or member in Seller, nor any obligation of any
constituent partner or member in any entity owning an interest (directly or
indirectly) in Seller to restore a negative capital account or to contribute
capital to Seller (or any entity owning an interest, directly or indirectly, in
any other constituent partner or member of Seller), shall at any time be deemed
to be the property or an asset of Seller


30





--------------------------------------------------------------------------------





or any such other partner or member (and neither Purchaser nor any of its
successors or assigns shall have any right to collect, enforce or proceed
against or with respect to any such negative capital account of such party’s
obligations to restore or contribute). The provisions of this Section 10 shall
survive the Closing and any termination of this Agreement.
11.    MISCELLANEOUS.
11.1    Entire Agreement. All understandings and agreements heretofore had
between Seller and Purchaser with respect to the Property are merged in this
Agreement (which shall be deemed to include any Exhibits to this Agreement and
the Company Disclosure Letter), which alone fully and completely expresses the
agreement of the parties.
11.2    Assignment. Neither this Agreement nor any interest hereunder shall be
assigned or transferred by Purchaser without Seller’s written consent; provided,
however, that no such consent shall be required with respect to Purchaser’s
assignment to one or more entities (each such entity, a “Permitted Assignee”)
that (a) (x) are wholly owned, directly or indirectly by, or (y) controlled by
or under the common control of, Purchaser, and (b) delivers, on or before the
date that is ten (10) Business Days before the Closing Date, to Seller a duly
executed assumption of all of the duties and obligations of Purchaser by the
proposed assignee (including an express statement of the representation and
warranty in Section 9.4.5 above). Notwithstanding the foregoing sentence, Seller
understands that Purchaser is entering into this Agreement as agent and for the
benefit of its nominees and designees, which have been created and shall be
disclosed to Seller prior to Closing. Seller further understands that Purchaser
is acting as a ‘straw party” for such nominees and designees, has no intent to
obtain legal or equitable title to the Membership Interests and that, prior to
or concurrent with Closing, Purchaser shall assign this Agreement, and shall be
permitted to do so without Seller’s consent, to such two nominees and designees
that are Permitted Assignees as follows: (a) Purchaser intends to assign this
Agreement with respect to Trust’s 99.75% of the Membership Interests to one such
nominee and designee, and (b) Purchaser intends to assign this Agreement with
respect to TRS Inc.’s 0.25% of the Membership Interests to the other such
nominee and designee. Upon the occurrence of the assignment of this Agreement to
such two nominees and designees in accordance with the provisions of this
Section 11.2, Purchaser shall be released from any and all duties and
obligations to Seller provided for under this Agreement, and the closing
documents shall reflect the names of the two nominees and designees rather than
Purchaser; provided, however, if any Transfer Tax shall be due and owing in
connection with any assignment of this Agreement by Purchaser, then Purchaser
and any assignees of Purchaser’s interest in this Agreement shall be responsible
for payment of same and agree to indemnify and hold harmless Seller from any
liability for such Transfer Taxes. Subject to the foregoing, this Agreement
shall inure to the benefit of and shall be binding upon Seller and Purchaser and
their respective successors and assigns.
11.3    Modifications. This Agreement shall not be modified or amended except in
a written document signed by Seller and Purchaser.


31





--------------------------------------------------------------------------------





11.4    Time of Essence. Time is of the essence of this Agreement. In the
computation of any period of time provided for in this Agreement or by law, the
day of the act or event from which the period of time runs shall be excluded,
and the last day of such period shall be included unless it is not a Business
Day, in which event the period shall be deemed to run until the next Business
Day. For purposes hereof, “Business Day” shall mean any day which is not a
Saturday, Sunday or federal holiday.
11.5    Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania.
11.6    Notices. All notices, requests, demands or other communications required
or permitted under this Agreement shall be in writing and delivered personally
or by electronic mail, or by overnight courier (such as Federal Express),
addressed as provided in the Company Disclosure Letter. All notices given in
accordance with the terms hereof shall be deemed given when received (on the day
delivered if delivered before 5:00 p.m. Chicago time and the next Business Day
if delivered after such time) or upon refusal of delivery. Either party hereto
may change the address for receiving notices, requests, demands or other
communication by notice sent in accordance with the terms of this Section 11.6.
11.7    “AS IS” SALE. ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND
PURCHASER’S OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES, SUBJECT TO
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 9.1 ABOVE, TO TAKE THE
PROPERTY AT CLOSING “AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS AND CONDITIONS
THEREON. ANY INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS
(COLLECTIVELY, THE “DISCLOSURES”) PROVIDED OR MADE TO PURCHASER OR ITS
CONSTITUENTS BY SELLER OR ANY OF SELLER’S AFFILIATES SHALL NOT BE
REPRESENTATIONS OR WARRANTIES. PURCHASER HAS NOT AND SHALL NOT RELY ON SUCH
DISCLOSURES, BUT RATHER, PURCHASER SHALL RELY ONLY ON ITS OWN INSPECTION OF THE
PROPERTY. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO
ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS IS”. PURCHASER ACKNOWLEDGES AND
AGREES THAT, SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION
9.1 ABOVE, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION
WITH


32





--------------------------------------------------------------------------------





ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY; (E) THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PROPERTY; OR (F) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY, AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING TERMITES OR
WASTES, AS DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40
C.F.R., OR ANY HAZARDOUS SUBSTANCE, AS DEFINED BELOW. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT SELLER, UNLESS OTHERWISE REQUIRED BY LAW, IS UNDER
NO DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURES REGARDING ANY MATTER WHICH MAY BE
KNOWN TO SELLER.
PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE MEMBERSHIP INTERESTS AND THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS OF THE PROPERTY, AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY
ITSELF AS TO ANY MATTER RELATING TO THE MEMBERSHIP INTERESTS PROPERTY INCLUDING
BUT NOT LIMITED TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO. UPON CLOSING, PURCHASER SHALL ASSUME
THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER’S INVESTIGATIONS.
PURCHASER, UPON CLOSING, SHALL BE DEEMED ON BEHALF OF ITSELF AND ITS AFFILIATES,
SUCCESSORS AND ASSIGNS TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER’S AFFILIATES) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT, COST RECOVERY, CONTRIBUTION OR
OTHERWISE), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
SUCH PARTIES MIGHT HAVE ASSERTED OR ALLEGED AGAINST NINE PENN OWNER, SELLER (AND
SELLER’S AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS (INCLUDING, WITHOUT
LIMITATION, FUNGI, MOLD OR MILDEW), VIOLATIONS OF ANY APPLICABLE LAWS AND ANY
AND ALL OTHER ACTS, OMISSIONS, EVENTS,


33





--------------------------------------------------------------------------------





CIRCUMSTANCES OR MATTERS REGARDING THE MEMBERSHIP INTERESTS AND THE PROPERTY
INCLUDING, WITHOUT LIMITATION, PURSUANT TO THE STATUES IN EFFECT IN THE STATE IN
WHICH THE PROPERTY IS LOCATED OR ANY OTHER FEDERAL, STATE, OR LOCAL
ENVIRONMENTAL OR HEALTH AND SAFETY LAW OR REGULATION, THE EXISTENCE OF ANY
HAZARDOUS MATERIAL OR CHEMICAL WHATSOEVER, ON, AT, TO, IN, ABOVE, ABOUT, UNDER,
FROM OR IN THE VICINITY OF THE PROPERTY AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS WHATSOEVER REGARDING THE PROPERTY. THIS RELEASE
INCLUDES CLAIMS OF WHICH PURCHASER IS PRESENTLY UNAWARE AND OF WHICH PURCHASER
DOES NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY PURCHASER, WOULD
MATERIALLY AFFECT PURCHASER’S RELEASE OF SELLER.
TO THE EXTENT PERMITTED BY LAW, PURCHASER HEREBY AGREES, REPRESENTS AND WARRANTS
THAT PURCHASER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO
PURCHASER MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND PURCHASER FURTHER AGREES,
REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES CONTAINED HEREIN HAVE BEEN
NEGOTIATED AND AGREED UPON BY PURCHASER IN LIGHT OF THAT REALIZATION AND THAT
PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLER
AND SELLER’S AFFILIATES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS,
DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES.
The provisions of this Section 11.7 shall survive Closing or any termination of
this Agreement.
11.8    TRIAL BY JURY; RESCISSION. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED
BY EITHER PARTY UNDER OR WITH RESPECT TO THIS AGREEMENT, EACH OF SELLER AND
PURCHASER WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ALSO, PURCHASER
WAIVES ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION PROVIDED FOR IN THIS
AGREEMENT.
11.9    Confidentiality. The terms and provisions of the Confidentiality
Agreement dated December 14, 2018, a copy of which is attached to the Company
Disclosure Letter as Exhibit Q, are incorporated by reference to this Agreement.
11.10    Reports. If for any reason Purchaser does not consummate the Closing,
then Purchaser shall, upon Seller’s written request, assign and transfer to
Seller, without representation or warranty of any kind, all of its right, title
and interest in and to any and all


34





--------------------------------------------------------------------------------





studies, reports, surveys and other information, data and/or documents relating
to the Property (collectively, the “Reports”) or any part thereof prepared by or
at the request of Purchaser, its employees and agents, and shall deliver to
Seller copies of all of the foregoing; provided that, such Reports are
assignable; and provided further, that Seller shall reimburse Purchaser for the
out-of-pocket costs and expenses incurred by Purchaser in connection with the
preparation of such Reports.
11.11    Reporting Person. Seller and Purchaser hereby designate Escrow Agent to
act as and perform the duties and obligations of the “reporting person” with
respect to the transaction contemplated by this Agreement for purposes of 26
C.F.R. Section 1.6045‑4(e)(5) relating to the requirements for information
reporting on real estate transactions. In this regard, Seller and Purchaser each
agree to execute at Closing, and to cause Escrow Agent to execute at Closing, a
Designation Agreement, designating Escrow Agent as the reporting person with
respect to the transaction contemplated by this Agreement.
11.12    Tax Treatment.
11.12.1    General. The parties intend that the transactions contemplated herein
be treated for U.S. federal income (and analogous state and local) tax purposes
in accordance with Situation 2 of Revenue Ruling 99-6, 1999-1 C.B. 434. No party
shall take any position contrary to the foregoing unless otherwise required by
law.
11.12.2    Tax Returns. Seller shall be responsible for and shall cause to be
prepared and duly filed all Tax Returns of Nine Penn Owner for all taxable
periods ending on or before the Closing Date (together with the portion ending
on the Closing Date at any taxable period that begin before and ends after the
Closing Date, a “Pre-Closing Tax Period”), and Seller shall pay all Taxes shown
as due with such Tax Returns. All such Tax Returns shall be prepared in
accordance with the accounting methods, conventions and elections used to
prepare such Tax Returns for Nine Penn Owner in prior taxable periods, except as
required by law. Purchaser shall prepare and file or cause to be filed when due
all Tax Returns with respect to Nine Penn Owner, other than those that are the
responsibility of Seller pursuant to this paragraph. In the case of Tax Returns
that are due after the Closing Date but for which Seller has the responsibility
for the preparation and payment of Taxes due with respect to such taxable
periods, Seller shall deliver filed copies of such Tax Returns to Purchaser for
informational purposes only.
11.13    Press Releases. Upon or after the Closing, neither Seller nor Purchaser
shall issue any press releases with respect to the transactions contemplated
hereby or consummated in accordance with the terms hereof except upon the mutual
agreement of the parties as to the form and content of such press release (with
consent not to be unreasonably withheld, conditioned, or delayed by either
party). In addition, notwithstanding anything to the contrary contained herein,
(i) Seller shall be permitted to make disclosures in accordance with, or
required by, the disclosure requirements applicable to Equity Commonwealth
(“REIT”), which is a direct or indirect parent of Seller, or its affiliates, due
to the REIT’s status as a publicly-held company listed on the New York Stock
Exchange or


35





--------------------------------------------------------------------------------





any other securities exchange (an “Exchange”) (including, but not limited to,
(x) disclosure in accordance with, or required by, the rules of, or any listing
agreement with, an Exchange, and (y) any so-called “Regulation Fair Disclosure”
press release), and (ii) Purchaser shall be permitted to make disclosures in
accordance with, or required by, the disclosure requirements applicable to
Silverstein Properties Limited, which is an indirect parent of Purchaser, or its
affiliates, on any applicable foreign Exchange.
11.14    Counterparts; Electronic Signatures. This Agreement may be executed in
any number of identical counterparts, any or all of which may contain the
signatures of less than all of the parties, and all of which shall be construed
together as but a single instrument. Each counterpart may be delivered by
electronic mail transmission. Copies of signature pages transmitted by PDF
attachment to e-mails shall be sufficient as originals for all purposes.
Purchaser and Seller agree that electronic signatures of the parties are
intended to authenticate this Agreement and to have the same force and effect as
manual signatures. Purchaser and Seller waive any defenses to the enforcement of
this Agreement based upon the form and method of delivery of signatures.
11.15    Construction. This Agreement shall not be construed more strictly
against Seller merely by virtue of the fact that the same has been prepared by
Seller or its counsel, it being recognized both of the parties hereto have
contributed substantially and materially to the preparation of this Agreement.
11.16    Attorneys’ Fees. In the event of litigation between the parties with
respect to this Agreement or the transaction contemplated hereby, the prevailing
party therein shall be entitled to recover from the losing party all of its
costs of enforcement and litigation, including, but not limited to, its
reasonable attorneys’ and paralegal fees, witness fees, court reporters’ fees
and other costs of suit.
11.17    No Memorandum of Agreement. This Agreement or any notice or memorandum
hereof shall not be recorded in any public record, except by Purchaser in
connection with any exercise of its right to seek specific performance as
provided in this Agreement. A violation of this prohibition shall constitute a
default by Purchaser.
11.18    Severability. If any portion of this Agreement becomes or is held to be
illegal, null or void or against public policy, for any reason, the remaining
portions of this Agreement will not be affected thereby and will remain in force
and effect to the fullest extent permissible by law.
11.19    Certain Indemnified Amounts. Seller hereby agrees that notwithstanding
anything herein to the contrary, Seller shall be responsible for certain
Indemnified Amounts, as more particularly provided in the Company Disclosure
Letter.
[signature page follows next]




36





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first above written.


SELLER:
EQC Operating Trust, a Maryland real estate investment trust




By:  /s/ Orrin S. Shifrin                                
Name:  Orrin S. Shifrin                                
Title:  EVP, General Counsel and Secretary




EQC TRS, Inc., a Delaware corporation




By:   /s/ Orrin S. Shifrin                               
Name: Orrin S. Shifrin                                 
Title:   EVP, General Counsel and Secretary
 
 





Signature Page to Sale Agreement





--------------------------------------------------------------------------------






PURCHASER:
Silverstein/Arden 1735 Market Holdco LP, a Delaware limited partnership


By:   /s/ Michael Levy              
Name:Michael Levy                  
Title: Executive Vice President  







Signature Page to Sale Agreement





--------------------------------------------------------------------------------







JOINDER OF TITLE COMPANY AS ESCROW AGENT
The execution version of the Agreement held by Purchaser and Seller contains the
Title Company signature page.


Signature Page to Sale Agreement





--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS
Schedule 1    Certain Defined Terms


A    Legal Description
B    List of Excluded Tangible Personal Property
G    Form of Assignment of Membership Interests
J    Non-Foreign Affidavit













--------------------------------------------------------------------------------






SCHEDULE 1
“Assignable Construction Contracts” means Construction Contracts which are in
effect as of the Closing Date (but excluding Construction Contracts which are
not freely assignable) to the extent that work thereunder is not completed as of
the Closing Date.
“Assignable Leases” means all Leases which are in effect as of the Closing Date,
including the right to all security deposits and other and instruments deposited
pursuant to the terms of such Assignable Leases (a list of the security deposits
and other instruments held by Nine Penn Owner under the Leases is attached as
Exhibit T to the Company Disclosure Letter (the “Security Deposits”)).
“Assignable Service Contracts” means those Service Contracts which are in effect
as of the Closing Date (but excluding (i) Service Contracts designated as
“National” or “Regional”, (ii) Service Contracts which are not freely assignable
and (iii) property management and leasing brokerage agreements).
“Construction Contracts” means all right, title and interest of Nine Penn Owner
under any contracts for work or improvements at the Property (a list of
Construction Contracts in effect as of the Effective Date is attached hereto as
Exhibit D of the Company Disclosure Letter).
“Easement Agreement” means that certain Easement and Restriction Agreement dated
May 25, 1988 as set forth in Deed Book FHS 1077 Page 300.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to Section
4001(a)(14) of ERISA.
“Governmental Authority” and “Governmental Authorities” mean the United States
of America, the state, the county and city where the Property is located, and
any other political subdivision in which the Property is located or that
exercises jurisdiction over the Property, and any agency, department,
commission, board, bureau, property owners association, utility district, flood
control district, improvement district, or similar district, or other
instrumentality of any of them.
“Hazardous Materials” or “Hazardous Substances” shall mean (i) hazardous wastes,
hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including,
but not limited to, substances defined as “hazardous wastes,” “hazardous
materials,” “hazardous substances,” “toxic substances,” “pollutants,”
“contaminants,” “radioactive materials”, “toxic pollutants”, or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), 42 U.S.C. § 9601 et seq.; the Toxic Substance


S-1





--------------------------------------------------------------------------------





Control Act (“TSCA”), 15 U.S.C. § 2601 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. §5101 et seq.; the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901, et seq.; the Clean Water Act (“CWA”),
33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq.; and in any permits,
licenses, approvals, plans, rules, regulations or ordinances adopted, or other
criteria and guidelines promulgated pursuant to the preceding laws or other
similar federal, state or local laws, regulations, rules or ordinance now or
hereafter in effect relating to environmental matters; and (ii) any other
substances, constituents or wastes subject to any applicable federal, state or
local law, regulation or ordinance, including any environmental law, now or
hereafter in effect, including but not limited to (A) petroleum, (B) refined
petroleum products, (C) waste oil, (D) waste aviation or motor vehicle fuel and
their byproducts, (E) asbestos, (F) lead in water, paint or elsewhere, (G)
radon, (H) Polychlorinated Biphenyls (PCB’s), (I) ureaformaldehyde, (J) volatile
organic compounds (VOC), (K) total petroleum hydrocarbons (TPH), (L) benzine
derivative (BTEX), and (M) petroleum byproducts.
“Improvements” means all buildings and improvements owned by Nine Penn Owner and
located on the Real Property.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Leases” means all right, title and interest of Nine Penn Owner in and to
leases, occupancy agreements and license agreements affecting the Property or
any part thereof.
“Nine Penn Owner” means EQC Nine Penn Center Property LLC, a Delaware limited
liability company.
“Property” means the Real Property, Improvements, Leases, Tangible Personal
Property, Service Contracts and Construction Contracts, all to the extent
applicable to the period from and after the Closing Date (as defined in
Section 4 of this Agreement), except as expressly set forth to the contrary in
this Agreement; provided, however, the term “Property” expressly excludes all
property owned by tenants or other users or occupants of the Property, all
rights with respect to any refund of taxes applicable to any period prior to the
Closing Date (as defined in Section 4 of this Agreement), all rights to any
insurance proceeds or settlements for events occurring prior to Closing (subject
to Section 5 of this Agreement) and all property in the management office of the
Property owned by the Property Manager (as defined in Section 4.1 of this
Agreement).
“Real Property” means a certain parcel of real estate in the City and County of
Philadelphia, Commonwealth of Pennsylvania, which parcel is more particularly
described on Exhibit A attached hereto and commonly known as “1735 Market
Street”.
“Service Contracts” means all right, title and interest of Nine Penn Owner under
any maintenance, service, advertising and other contracts with respect to the
operation of the Real Property and Improvements (a list of Service Contracts in
effect as of the Effective Date is attached hereto as Exhibit C of the Company
Disclosure Letter).


S-2





--------------------------------------------------------------------------------





“Tangible Personal Property” means all furniture, furnishings, fixtures,
equipment and other tangible personal property owned by Nine Penn Owner, located
on the Property and used solely in connection therewith, but excluding (i) any
and all computer hardware and software and (ii) any item containing a logo, name
or mark identifying Nine Penn Owner or its Affiliates (as defined in Section 10
of this Agreement), and (iii) the items reflected on Exhibit B attached hereto.
“Tax Returns” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Taxes or in connection
with the administration, implementation or enforcement of or compliance with any
legal requirement relating to any Taxes.
“Taxes” means any federal, state, local or foreign income, gross receipts, ad
valorem, sales and use, employment, social security, disability, property,
severance, value added, transfer, capital stock, excise, withholding, premium,
occupation or other taxes, levies or other like assessments, customs, duties,
imposts, charges surcharges or fees imposed by or on behalf of any taxing
authority, including any interest, penalty thereon or addition thereto.






S-3





--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION
ALL THAT LAND, PROPERTY and space, situate and being in the Eighth (formerly the
Ninth) Ward of the City of Philadelphia, of the County of Philadelphia and
Commonwealth of Pennsylvania, within and bounded by the boundaries of those six
certain pieces or parcels, each bounded and described on the surface of the
earth, in part, as follows, to wit:
PREMISES "A"
PARCEL No. 1. ALL the land, property and space, below, at and above the Surface
of the earth, within and bounded by surfaces formed by projecting, vertically
upward and downward from the surface of the earth, the boundaries described on
the surface of the earth, as follows:
BEGINNING at a point where the Northerly side of Market Street (100 feet wide)
meets the Easterly Side of Eighteenth Street (50 feet wide); thence extending
from said beginning point the following four courses and distances: (1)
Eastwardly along said Northerly side of Market Street 200 feet 11 3/4 inches to
a point; (2) leaving said side of Market Street and extending at right angles to
said side of Market Street N 11 deg 01 min 00 sec E 259 feet 6 inches to a
point, which is 12 feet 6 inches Southwardly from the southerly side of J. F.
Kennedy Boulevard (104 feet wide); (3) Westwardly on a line Parallel with and at
a distance of 12 feet 6 inches Southwardly from the southerly side of J. F.
Kennedy Boulevard 199 feet 5 5/8 inches to a point on the Easterly side of said
Eighteenth Street; (4) Southwardly along the said Easterly side of Eighteenth
Street, 259 feet 6 inches to the point and place of beginning.
PARCEL No. 2. ALL the land, property and space, at and above a horizontal plane
29.20 feet above Philadelphia City Datum, within and bounded by surfaces formed
by projecting vertically upward from the said horizontal plane, the boundaries
described on the surface of the earth, as follows:
BEGINNING at a point, where the Southerly side of J. F. Kennedy Boulevard (104
feet wide) meets the Easterly side of Eighteenth Street, (50 feet wide), thence
extending from the beginning point the following four courses and distances: (1)
southwardly along said Easterly line of Eighteenth Street 12 feet 6 inches to a
point; (2) Eastwardly by a line parallel with and 12 feet 6 inches Southwardly
from the Southerly side of said J. F. Kennedy Boulevard 199 feet 5 5/8 inches to
a point; (3) thence at right angles to J. F. Kennedy Boulevard N 11 deg 01 min
00 sec E 12 feet 6 inches to a point on the Southerly side of said J. F. Kennedy
Boulevard; and (4) westwardly along the said Southerly side of J. F. Kennedy
Boulevard, 199 feet 4 3/4 inches to the point and place of beginning.
PARCEL No. 3, ALL the land, property and space, at and below a horizontal plane
29.20 feet above Philadelphia City Datum, within and bounded by surfaces formed
by projecting vertically downward from the said horizontal plane, the boundaries
described on the surface of the earth, as follows:


A-1





--------------------------------------------------------------------------------





BEGINNING at a point on the Easterly side of Eighteenth Street (50 feet wide),
said point being measured along the said Easterly side of Eighteenth Street S 11
deg 21 min 00 sec W 3.18 feet from the intersection of the said Easterly side of
Eighteenth Street with the southerly side of J. F. Kennedy Boulevard (104 feet
wide) thence from said point of beginning leaving said line of Eighteenth Street
and extending S 67 deg 31 min 15 sec E 0.18 feet to a point; thence extending S
11 deg 01 min 00 sec W 6.47 feet to a point; thence extending S 78 deg 59 min 00
sec E 199 feet 2 5/8 inches to a point; thence extending S 11 deg 01 min 00 sec
W 2.82 feet to a point; thence extending N 78 deg 59 min 00 sec W on a line
parallel with and 12.50 feet Southwardly at right angles from said Southerly
line of J. F. Kennedy Boulevard 199 feet 5 5/8 inches to the Easterly line of
said Eighteenth Street; thence N 11 deg 21 min 00 sec E along the Easterly line
of Eighteenth Street 9.32 feet to the point and place of beginning.
MEANING AND INTENDING TO BE THE SAME AS (SURVEYED LEGAL DESCRIPTION)
PARCEL NO. 3
All that certain lot or parcel of ground situate in the City of Philadelphia,
County of Philadelphia, State of Pennsylvania, bounded and described as follows:
Beginning at a point located on the East right-of-way line of 18th Street, said
point being situate North eleven degrees twenty-one minutes and no seconds East
(N 11°21’00” E) a distance of two hundred fifty-nine and fifty hundredths feet
(259.50') from a point located at the intersection of the aforementioned East
right-of-way line of 18th Street with the North right-of-way line of Market
Street; THENCE FROM THE PLACE OF BEGINNING along the aforementioned East
right-of-way line of 18th Street, North eleven degrees twenty one minutes and no
seconds East (N 11°21’00” E) for a distance of nine and thirty-two hundredths
feet (9.32’) to a point; thence, South seventy degrees eighteen minutes and
fifty-nine seconds East (S 70°18’59” E) for a distance of zero and twenty
hundredths feet (0.20’) to a point; thence, South eleven degrees one minute and
no seconds West (S 11°01’00” W) for a distance of six and forty–seven hundredths
feet (6.47') to a point; thence, South seventy-eight degrees fifty-nine minutes
and no seconds East (S 78°59’00”E) for a distance of one hundred ninety-nine and
twenty-two hundredths feet (199.22') to a point; thence, South eleven degrees
one minute and no seconds West (S 11°01’00” W) for a distance of two and
eighty-two hundredths feet (2.82') to a point; thence, North seventy-eight
degrees fifty-nine minutes and no seconds West (N 78°59’00” W) for a distance of
one hundred ninety-nine and forty seven hundredths feet (199.47') to the place
of the beginning.
For Information Only: Containing 563.88 Square Feet (0.013 Acres).
PREMISES "B"
PARCEL NO. 4. ALL the land, property and space, below a horizontal plane 36.00
feet above Philadelphia City Datum, within and bounded by surfaces formed by
projecting vertically downward from the said horizontal plane, the boundaries
described on the surface of the earth, as follows:
BEGINNING at a point on the Northerly side of Market street (100 feet wide),
said point being measured South 78 deg 59 min 00 sec East along said side of
Market Street 200 feet 11 3/4 inches


A-2





--------------------------------------------------------------------------------





from the Easterly side of Eighteenth Street (50 feet wide); thence from said
point of beginning leaving the side of Market Street and extending at right
angles to Market Street North 11 deg 01 min 00 sec East 259 feet 6 inches to a
point which is 12 feet 6 inches Southwardly from the Southerly side of J. F.
Kennedy Boulevard (104 feet wide); thence extending on a line 12 feet 6 inches
Southwardly and parallel with J. F. Kennedy Boulevard South 78 deg 59 min 00 sec
East 23 feet 7 3/8 inches to a point; thence extending at right angles to Market
Street South 11 deg 01 min 00 sec West 259 feet 6 inches to a point on the
Northerly side of Market Street; thence extending along said side of Market
Street North 78 deg 59 min 00 sec West 23 feet 7 3/8 inches to the point and
place of beginning.
PARCEL NO. 5. ALL the land, property and space, at and above a horizontal plane
29.20 feet above Philadelphia City Datum and below a horizontal plane 36.00 feet
Philadelphia City Datum formed by projecting vertically upward and downward from
said horizontal planes the boundaries described on the surface of the earth, as
follows:
BEGINNING at a point on the Southerly side of J. F. Kennedy Boulevard (104 feet
wide), said point being measured South 78 deg 59 min 00 sec East along said side
of J. F. Kennedy Boulevard 199 feet 4 3/4 inches from the Easterly side of 18th
Street (50 feet wide); thence from said point of beginning extending South 78
deg 59 min 00 sec East along said side of J. F. Kennedy Boulevard 23 feet 7 3/8
inches to a point; thence leaving the side of J. F. Kennedy Boulevard and
extending South 11 deg 01 min 00 sec West 12 feet 6 inches to a point; thence
extending on a line 12 feet 6 inches Southwardly and parallel with J. F. Kennedy
Boulevard North 78 deg 59 min 00 sec West 23 feet 7 3/8 inches to a point;
thence extending North 11 deg 01 min 00 sec East 12 feet 6 inches to the
Southerly side of J. F. Kennedy Boulevard the point and place of beginning.
PARCEL NO. 6. ALL the land, property and space, at and below a horizontal plane
29.20 feet above Philadelphia City Datum, within and bounded by surfaces formed
by projecting vertically downward from the said horizontal plane, the boundaries
described on the surface of the earth, as follows:
BEGINNING at a point, located the two following two (2) courses and distances
from the intersection of the Southerly side of J. F. Kennedy Boulevard (104 Feet
wide) with the Easterly side of Eighteenth Street (50 feet wide): (1) Along said
southerly side of J. F. Kennedy Boulevard South 78 deg 59 min 00 sec East 199
feet 4 3/4 inches to a point; (2) Leaving the side of J. F. Kennedy Boulevard
and extending South 11 deg 01 min 00 sec West 9.68 feet to the point of
beginning; thence from said point of beginning extending on a line 9.68 feet
Southwardly and parallel with J. F. Kennedy Boulevard South 78 deg 59 min 00 sec
East 23 feet 7 3/8 inches to a point; thence extending South 11 deg 01 min 00
sec West 2.82 feet to a point; thence extending on a line 12.50 feet Southwardly
and parallel with J. F. Kennedy Boulevard N 78 deg 59 min 00 sec West 23 feet 7
3/8 inches to a point; thence extending North 11 deg 01 min 00 sec East 2.82
feet to the point and place of beginning.
TOGETHER with all right, title and interest in and to (1) so much of those parts
of J.F. Kennedy Boulevard and Eighteenth Street to the middle lines thereof,
abutting parcel No. 2, at and above the horizontal plan, 29.20 feet above
Philadelphia City Datum within and bounded by surfaces formed by projecting
vertically upward from said horizontal plane, the boundaries of that certain
piece or parcel of land described as parcel No. 2; (2) so much of that part of
J.F. Kennedy Boulevard to the


A-3





--------------------------------------------------------------------------------





middle line thereof, abutting parcel No. 5, at and above horizontal plane 29.20
feet above Philadelphia City Datum and below a horizontal plan 36.00 feet above
Philadelphia City Datum; (3) all of Market Street and Eighteenth Street to the
middle lines thereof, abutting parcel No. 1; and (4) all of Market Street to the
middle line thereof abutting parcel No. 4, below a horizontal plan, 36.00 feet
above Philadelphia City Datum.
TOGETHER with all rights, title and interest in and to all of Eighteenth Street
to the middle line thereof, abutting parcel No. 3 below a horizontal plane,
29.20 feet above Philadelphia City Datum, within and bounded by surfaces formed
by projecting vertically downward from the said horizontal plane, the boundaries
of that certain piece or parcel of land described as parcel no. 3.
TOGETHER with all rights, title and interest of Grantor of, in or to any strips,
gaps or gores of land adjacent to, abutting or adjoining the said Premises "A"
and "B" on all sides thereof.
BEING 1735 Market Street, Philadelphia, Pennsylvania
BEING OPA NO.'S 88-3053525, 88-3053515, 88-3053520
BEING the same premises which Nine Penn Center Associates, L.P., a Pennsylvania
limited partnership, now known as EQC Nine Penn Center Property, LLC, a Delaware
limited liability company, by Deed of Confirmation dated 11/07/2016 and recorded
01/03/2017 in Philadelphia County at Document No. 53155943, granted and conveyed
unto EQC Nine Penn Center Property, LLC, a Delaware limited liability company,
in fee.






A-4





--------------------------------------------------------------------------------






EXHIBIT B
LIST OF TANGIBLE PERSONAL PROPERTY


NONE






B-1













--------------------------------------------------------------------------------






EXHIBIT G
FORM OF ASSIGNMENT OF MEMBERSHIP INTERESTS


ASSIGNMENT AND ASSUMPTION
OF MEMBERSHIP INTERESTS
THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS (this “Assignment”), is
entered into as of the ______ day of _____________, 2019 (the “Effective Date”),
by and between                 , a                      (the “Assignor”), and
                        , a                         , as assignee (“Assignee”).
WITNESSETH:
WHEREAS, Assignor is the owner of              percent (        %) of the
membership interest of EQC Nine Penn Center Property, LLC, a Delaware limited
liability company (the “Company”);
WHEREAS, the Company is governed pursuant to Limited Liability Company Agreement
of EQC Nine Penn Center Property, LLC dated _______________ (the “Operating
Agreement”), and by the laws of the state of Delaware with respect thereto and
the Company was qualified to do business in the Commonwealth of Pennsylvania on
__________________, 20___;
WHEREAS, the Company is the owner of certain immovable property and related
assets located thereon, known as 1735 Market Street, located in Philadelphia,
Pennsylvania (the “Property”) more fully described in the Sale Agreement (as
hereinafter defined);
WHEREAS, pursuant to a Sale Agreement dated as of __________________, 2019 (as
may be amended, the “Sale Agreement”) among Assignor and
                        , collectively as Seller, and Assignee, as Purchaser,
Assignor agreed to sell to Assignee or its permitted assigns, all of Assignor’s
outstanding membership interests in the Company;
WHEREAS, Assignor desires to sell and assign the membership interests to
Assignee and Assignee desires to accept the assignment of the membership
interests, subject to and upon the terms and conditions set forth in this
Assignment;
NOW, THEREFORE, in consideration of the sum of Ten and 00/100 Dollars ($10.00)
paid, the mutual agreements and covenants contained herein, and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1.    Assignment of Membership Interest. Assignor hereby assigns, conveys and
transfers to Assignee, its successors and assigns, all of Assignor’s right,
title and interest in and to the


G-1







--------------------------------------------------------------------------------





membership interest owned by Assignor pursuant to the Operating Agreement, or
otherwise, effective as of the Effective Date to have and to hold such
membership interest forever.
2.    Acceptance of the Membership Interest. As of the Effective Date, Assignee
hereby (i) accepts the foregoing assignment of all of Assignor’s membership
interest in the Company, (ii) accepts, adopts and approves all the terms and
provisions of the Operating Agreement, and (iii) expressly assumes all of the
rights, duties, and obligations of Assignor pursuant to the terms and conditions
of the Operating Agreement that first arise or accrue on or after the Effective
Date hereof.
3.    Withdrawal of Assignor/Admission of Assignee as Member and Manager of
Company. Upon execution of this Assignment, Assignee is hereby admitted as a
member of the Company, and immediately following such admission, Assignor ceases
to be a member of the Company.
4.    Continuation of Company; Further Actions. This Assignment shall not cause
the dissolution of the Company, and the business of the Company shall continue.
5.    Modification. This Assignment may not be amended, modified or terminated
except by an instrument in writing executed by the parties hereto.
6.    Governing Law. This Assignment shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania.
7.    Successors and Assigns. This Assignment shall be binding upon Assignor and
Assignee and their respective successors and assigns.
8.    Counterparts. This Assignment may be executed in multiple counterparts
which, taken together, shall constitute one fully executed and effective
Assignment. Executed counterparts delivered by facsimile, email/PDF or other
electronic means shall have the same force and effect as wet-signed original
counterparts.
(The balance of this page is intentionally blank. Signatures appear on following
page.)


G-2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the Effective Date.


 
ASSIGNOR:


                                                      , a
                                       
 
By:                                                 
Name:                                             
Title:                                                
 
ASSIGNEE:


                                                      , a
                                       
 
By:                                                 
Name:                                             
Title:                                                







G-3







--------------------------------------------------------------------------------






EXHIBIT J
CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.
_______________, a ______________________(“Transferor”), is the owner for U.S.
tax purposes of the property commonly known as __________________. To inform the
transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by Transferor, the undersigned hereby certifies the
following on behalf of Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.    Transferor’s U. S. employer identification number is ___________;
3.    Transferor’s office address is Two North Riverside Plaza, Suite 2100,
Chicago, Illinois 60606; and
4.    Transferor is not a “disregarded entity” as defined in IRS Regulation
1.1445-2(b)(2)(iii).
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.
 
[TRANSFEROR]


By:                                                               
Name:                                                          
Its:                                                                









J-1



